ICJ_149_FrontierDispute_BFA_NER_2013-04-16_JUD_01_ME_02_FR.txt.                                                                                              97




                                        OPINION INDIVIDUELLE
                                  DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                                                 table des matières
                                                                                     Paragraphes

                       I. Prolégomènes                                                     1-5
                      II. Dispositions conventionnelles postérieures à l’indépen-
                          dance de 1960 reflétant la préoccupation des Parties à
                          l’égard des populations locales                                 6-10
                     III. Intérêt des Parties à l’égard des populations locales au
                          stade de la procédure écrite                                   11-22
                     IV. Communiqués postérieurs à l’indépendance de 1960 reflé-
                         tant les préoccupations des Parties à l’égard des popula-
                         tions locales                                                   23-26
                      V. Vues des Parties concernant les villages                        27-31
                     VI. Intérêt des Parties à l’égard des populations locales au
                         stade de la procédure orale (premier et second tours de
                         plaidoiries)32-34
                     VII. Intérêt des Parties à l’égard des populations locales dans
                          leurs réponses aux questions émanant de membres de la
                          Cour35-54
                         1. Questions émanant de membres de la Cour                      35-36
                         2. Réponses du Burkina Faso                                     37-40
                         3. Réponses du Niger                                            41-45
                         4. Appréciation générale                                        46-54
                 VIII. Certaines observations sur le tracé de la ligne frontière
                       figurant sur la carte IGN                                         55-62
                     IX. Le facteur humain dans la délimitation des frontières           63-69
                      X. La reconnaissance, par les Parties, de leur engagement de
                         coopération à l’égard des populations locales	                  70-86
                         1. Instances multilatérales africaines                          71-79
                         2. Accords bilatéraux                                           80-82
                         3. Le régime de transhumance                                    83-86
                     XI. La population et le territoire considérés comme un tout :
                         établissement d’un « système de solidarité »                    87-98

                                                                                             57




6 CIJ1042.indb 151                                                                                 8/04/14 08:34

                           différend frontalier (op. ind. cançado trindade)                   98

                       1. La transhumance et le « système de solidarité »    88
                       2. Les peuples et le territoire pris comme un tout 89-94
                       3. Solidarité dans le jus gentium95-98
                 XII. Observations finales                                               99-105

                                                        *
                                               I. Prolégomènes

                    1. J’ai voté en faveur de l’adoption du présent arrêt rendu en l’affaire
                 du Différend frontalier entre le Burkina Faso et le Niger, par lequel la
                 Cour a, à la demande des Parties, déterminé le tracé de leur frontière.
                 Bien que m’étant rallié à la majorité à l’égard des conclusions et du dispo-
                 sitif de cet arrêt, certains points — revêtus, à mon sens, d’une importance
                 particulière — ne sont pas convenablement pris en compte dans le raison-
                 nement suivi par la Cour, ou n’y ont pas la place qu’ils méritent selon
                 moi.

                    2. A l’égard de ces points, l’arrêt adopté ce jour par la Cour ne me
                 semble pas entièrement satisfaisant, et la logique que j’ai choisi de suivre
                 s’en écarte quelque peu, notamment pour ce qui est de la relation entre le
                 territoire en cause et les populations (nomades et semi-nomades) locales.
                 Dans ces conditions, je crois de mon devoir de revenir sur ces points dans
                 la présente opinion individuelle, afin d’apporter un éclairage supplémen-
                 taire sur la question tranchée par la Cour et de présenter les fondements
                 de ma position personnelle à cet égard ; je le ferai sur la base des éléments
                 versés au dossier de cette affaire, lesquels me semblent avoir été insuffi-
                 samment reflétés par le présent arrêt.
                    3. Les réflexions présentées dans cette opinion concernent les points
                 sur lesquels le raisonnement suivi par la Cour me semble imparfait ou
                 incomplet, à savoir : a) les dispositions conventionnelles (postérieures à
                 l’accession à l’indépendance en 1960) reflétant la préoccupation des Par-
                 ties à l’égard des populations locales ; b) l’intérêt exprimé par les Parties
                 à l’égard des populations locales au stade de la procédure écrite ; c) les
                 communiqués (postérieurs à l’accession à l’indépendance en 1960) reflé-
                 tant la préoccupation des Parties à l’égard des populations locales ; et
                 d) les vues des Parties sur les villages.
                    4. Je me pencherai ensuite sur la procédure orale, et plus particulièrement
                 sur les points suivants : a) l’intérêt exprimé par les Parties à l’égard des
                 populations locales au stade de la procédure orale (premier et second tours
                 de plaidoiries) ; b) l’intérêt exprimé par les Parties à l’égard des populations
                 locales dans leurs réponses aux questions des juges ; et c) le tracé de la ligne
                 frontière sur la carte IGN. Je me permets ici de relever qu’il existe pléthore
                 d’éléments, tant dans le dossier de l’affaire que dans les réponses fournies
                 par les Parties aux questions émanant des membres de la Cour, qui n’ont
                 pas été pleinement ou suffisamment pris en compte dans le présent arrêt.

                                                                                              58




6 CIJ1042.indb 153                                                                                  8/04/14 08:34

                               différend frontalier (op. ind. cançado trindade)               99

                    5. Mes considérations porteront ensuite sur : a) le facteur humain dans
                 la délimitation des frontières ; b) la reconnaissance, par les Parties, de
                 l’obligation de respecter leur engagement de coopération à l’égard des
                 populations locales (manifesté auprès d’organisations multilatérales afri-
                 caines et en vertu d’accords bilatéraux, qui constituent le régime de
                 transhumance) ; et c) la population et le territoire considérés comme un
                 tout, et le « système de solidarité » qui en découle (avec trois sous-parties :
                 « La transhumance et le « système de solidarité » », « Les peuples et le ter-
                 ritoire pris comme un tout » et « La solidarité dans le jus gentium »). Ces
                 fondements ainsi jetés, je présenterai mes observations finales.


                               II. Dispositions conventionnelles postérieures
                     à l’indépendance de 1960 reflétant la préoccupation des Parties
                                     à l’égard des populations locales

                    6. Dans le présent arrêt rendu en l’affaire du Différend frontalier entre
                 le Burkina Faso et le Niger, la Cour commence par souligner que le diffé-
                 rend s’inscrit dans un contexte historique marqué par l’accession à l’indé­
                 pendance des deux Parties en présence (le Burkina Faso et le Niger),
                 lesquelles faisaient autrefois partie de l’Afrique occidentale française
                 (par. 12). Dans le raisonnement suivi en la présente opinion individuelle,
                 j’ai accordé une importance particulière aux documents postérieurs à l’ac-
                 cession des deux pays à l’indépendance, en 1960. La Cour rappelle ensuite
                 que, dans la période coloniale, les deux pays étaient « constitu[és] de cir-
                 conscriptions de base appelées cercles », chaque cercle étant à son tour
                 composé de subdivisions, lesquelles étaient constituées de « cantons,
                 regroupant plusieurs villages » (ibid.).
                    7. Il y a tout lieu de se féliciter, me semble-t-il, de ce que les deux Par-
                 ties en présence, le Burkina Faso et le Niger, aient jugé utile d’insérer,
                 dans les traités conclus après leur accession à l’indépendance en 1960, des
                 dispositions montrant qu’elles se préoccupaient des populations locales.
                 Ainsi, le protocole d’accord signé entre elles à Niamey le 23 juin 1964 1
                 contient-il une clause sur le « mouvement de populations » qui se lit
                 comme suit :
                            « 2. Pourvu qu’ils soient munis des pièces d’identité réglementaires
                         de leur Etat, les nationaux (au sens du Code de la nationalité de
                         l’Etat intéressé) des parties contractantes circulent librement d’une
                         part et d’autre de la frontière.
                            Tout national de l’une des parties contractantes peut rentrer sur le
                         territoire de l’autre, y voyager, y établir sa résidence dans le lieu de
                         son choix et en sortir sans être astreint à un visa ou [une] autorisa-
                         tion quelconque de séjour.


                     1   Mémoire du Niger, annexe A1.

                                                                                              59




6 CIJ1042.indb 155                                                                                  8/04/14 08:34

                               différend frontalier (op. ind. cançado trindade)                              100

                            Cependant, les transhumants nationaux d’un Etat se rendant dans
                         l’autre Etat devront être munis d’un titre de transhumance mention-
                         nant la composition de la famille et le nombre des animaux.
                            Les deux parties contractantes se communiqueront tous docu-
                         ments concernant la transhumance, en particulier les itinéraires
                         empruntés et les calendriers des déplacements… »
                    8. L’accord conclu entre le Burkina Faso et le Niger quelques années
                 plus tard, le 28 mars 1987, sur la matérialisation de la frontière entre les
                 deux pays 2, contenait une disposition (l’article 5) prévoyant que « [l]e
                 droit d’usage des terres de culture, des pâturages, des points d’eau, des
                 terres salées et des arbres économiques des populations résidant le long
                 de la frontière, sera[it] défini dans le Protocole d’accord ». Ce proto-
                 cole, signé le même jour entre les deux Etats 3, stipule, en son article 19,
                 que,
                         « [a]près la matérialisation de la frontière, les ressortissants de l’un ou
                         l’autre Etat qui ne sont pas originaires de l’Etat de leur lieu de rési-
                         dence et qui décident d’y rester seront immédiatement soumis à la
                         juridiction et aux lois et règlements de cet Etat ».
                     9. A l’article 20 du même protocole d’accord de 1987, il est précisé que
                         « [l]es ressortissants d’un Etat qui résident sur le territoire de l’autre
                         et qui décident de regagner leur pays d’origine auront un délai de
                         cinq (5) ans au plus pour le faire, à compter de la date de leur recen-
                         sement ; durant cette période, ils ne seront soumis à aucune forme
                         d’imposition ou de taxation » 4.
                   10. Par ailleurs, le protocole d’accord portant création d’un cadre de
                 concertation entre le Burkina Faso et la République du Niger, signé à
                 Tillabéry le 26 janvier 2003 5, inclut la « transhumance transfrontalière »
                 (article 1) en précisant, en son article 2, que,
                     2 Mémoire du Niger, annexe A4.
                     3 Ibid.
                     4 L’article 13 du protocole d’accord stipule en outre que



                         « [l]es droits d’usage et/ou de propriété des ressortissants des deux Parties, sur les
                         terres le long de la frontière, concernant l’agriculture, les pâturages, y compris le
                         droit d’exploitation des arbres économiques tels que le néré [et] le karité, seront régis
                         par les lois du pays où la terre est située et, subsidiairement, par les coutumes »,
                     l’article 14 précisant que
                         « [l]e droit d’usage des fontaines, rivières et points d’eau, le long de la frontière,
                         sera également régi par les lois et, subsidiairement, par les coutumes du pays où se
                         trouvent ces fontaines, rivières et points d’eau. Le régime des cours d’eau aux fron-
                         tières demeure celui de la réglementation internationale en la matière. »
                    5 Réponses du Burkina Faso et du Niger aux questions posées par M. le juge Cançado

                 Trindade au terme de l’audience tenue le 17 octobre 2012, document du 16 novembre 2012
                 [réponse du Niger].

                                                                                                               60




6 CIJ1042.indb 157                                                                                                   8/04/14 08:34

                            différend frontalier (op. ind. cançado trindade)                     101

                      « [l]e cadre de concertation sur la transhumance transfrontalière a
                      pour objets de :
                        — gérer la transhumance entre les deux Etats ; …
                        — promouvoir les concertations et les échanges entre les deux
                          Etats en matière de transhumance et de gestion des ressources
                          naturelles ;
                        — proposer toutes mesures de nature à favoriser et à soutenir la
                          définition et la mise en œuvre de la politique régionale 6 en
                          matière de transhumance inter-Etats. »


                       III. Intérêt des Parties à l’égard des populations locales
                                     au stade de la procédure écrite

                     11. Ce qui caractérise, selon moi, les documents versés au dossier (tant
                 au stade de la procédure écrite que dans le cadre de la procédure orale)
                 dans la présente affaire du Différend frontalier entre le Burkina Faso et le
                 Niger, c’est l’attention qui y est accordée au facteur humain, c’est-à-dire à
                 la population locale envisagée de manière indissociable avec le territoire en
                 litige (voir section IX infra). Le Niger y a été attentif dès le départ, dans
                 son mémoire d’avril 2011, le Burkina Faso commençant également à s’en
                 préoccuper dans son contre-mémoire de janvier 2012. Le Niger invoque les
                 déplacements constants de population aux fins de l’interprétation de la
                 ligne de délimitation intercoloniale telle que fixée par l’arrêté de 1927 et
                 son erratum, en tenant compte de l’emplacement des villages à l’époque.
                     12. Le Burkina Faso avance, pour sa part, que, du fait même de ces
                 déplacements constants, il est devenu impossible de tenir compte des groupes
                 de population en question pour délimiter la ligne frontière. Il considère, par
                 conséquent, que c’est délibérément qu’un tracé artificiel a été donné à la
                 frontière, et que les effectivités ne sauraient fonder l’interprétation de l’arrêté
                 de 1927. Or, la Cour elle-même a estimé, dans son arrêt du 22 décembre 1986
                 rendu en l’affaire du Différend frontalier entre le Burkina Faso et le Mali,
                 que, lorsqu’un titre juridique manque de précision quant au tracé de la fron-
                 tière correspondante, les effectivités peuvent alors jouer « un rôle essentiel »
                 en indiquant comment le titre doit être interprété dans la pratique (par. 63).
                     13. Certains points soulevés dans les écritures des deux Parties, notam-
                 ment le lien fondamental entre territoire et population, ne doivent pas,
                 me semble-t-il, être sous-estimés. Ainsi, dans son mémoire d’avril 2011,
                 mentionné ci-dessus, le Niger observe que, dès le départ, la frontière fixée
                 en application de l’arrêté de 1927 et de son erratum
                      « suscita des problèmes pour les populations nomades habituées à
                      circuler dans un seul espace qui se trouvait désormais divisé entre

                    6 Afin de garantir l’exécution conforme de la décision A/DEC.5/10/98 du 31 octobre

                 1998 relative à la réglementation de la transhumance entre les Etats membres de la
                 CEDEAO (voir infra).

                                                                                                   61




6 CIJ1042.indb 159                                                                                       8/04/14 08:34

                            différend frontalier (op. ind. cançado trindade)                  102

                      deux colonies différentes [et que] [p]our conserver leurs parcours
                      habituels de transhumance ou même pour cultiver leurs champs che-
                      vauchant des limites, il leur fallait passer d’une colonie à l’autre…
                         En revanche, très rapidement, les populations nomades ou
                      semi-nomades se rendirent compte des avantages qu’elles pouvaient
                      tirer de la situation pour échapper à l’impôt, aux autres prestations
                      requises par la puissance coloniale, ou à l’enrôlement dans les forces
                      armées… » (Par. 2.5.)
                    14. Le Niger fait valoir que l’arrêté de 1927 et son erratum n’ont pas
                 défini de manière suffisamment précise la frontière en cause (par. 2.1-4), et
                 que la création de celle-ci a généré des difficultés pour les populations
                 nomades (concernant, notamment, l’exploitation des terres cultivées et le
                 recouvrement de l’impôt, par. 2.5-8), sur leurs « parcours habituels de
                 transhumance », qu’ils souhaitaient conserver (par. 2.5). Le Niger avance
                 cet argument sans contester le principe de l’« intangibilité des frontières »
                 (telles qu’héritées de l’administration coloniale, par. 5.1-2).
                    15. Il poursuit en indiquant que, depuis lors et « [à] toutes époques, les
                 administrateurs ont cherché à retrouver les limites de leurs cantons »
                 (par. 5.11). La transhumance revêt différentes formes. Ainsi, explique-t-il,
                 dans le secteur (faiblement peuplé) de Say, l’on a observé des mouve-
                 ments a) « de très grande amplitude généralement pratiqués par les peulhs
                 Bororo et apparentés », b) un mouvement « de courte et moyenne ampli-
                 tude généralement effectué pour exploiter les pâturages des rivières et des
                 mares », et c) une transhumance commerciale concernant les « petits trou-
                 peaux », ayant pour objectif de « valoriser la production laitière et de pro-
                 fiter des pâturages offerts par les champs de culture après leur exploitation »
                 (par. 7.7). Cette activité, précise le Niger, est aujourd’hui réglementée
                 dans le cadre de la Communauté économique des Etats d’Afrique de
                 l’Ouest (CEDEAO), dont le Niger et le Burkina Faso sont membres
                 (ibid.).
                    16. Le Niger soutient par ailleurs que les partitions territoriales colo-
                 niales ont constitué un « facteur de désordre social » et provoqué des
                 « mouvements de populations motivés par la conservation des identités
                 communautaires ou culturelles, ou par la sauvegarde des intérêts »
                 (par. 6.6). Il ajoute :
                         « L’instabilité des populations voisinant les limites ou les terroirs
                      partagés a donné lieu à des enregistrements multiples et à l’invoca-
                      tion de critères de rattachement contradictoires (lieu de nomadisa-
                      tion ou village d’origine).
                         Outre les mouvements relevant du nomadisme traditionnel ou de la
                      recherche de nouvelles terres, divers facteurs ont amené les populations
                      à changer de secteur : les différences de réglementation entre colonies en
                      matière de servitudes coloniales ou de fiscalité sur les personnes ou le
                      bétail, l’existence d’infrastructures de base sur le territoire voisin (accès
                      à l’eau, parc de vaccination pour le bétail, écoles, centres de santé, etc.),
                      les relations de pouvoir au sein des tribus, etc. Ainsi, tout au long de la

                                                                                                62




6 CIJ1042.indb 161                                                                                    8/04/14 08:34

                                différend frontalier (op. ind. cançado trindade)                       103

                         frontière, s’est développé un jeu du chat et de la souris entre adminis-
                         trateurs coloniaux et populations frontalières. » (Par. 6.6.)
                   17. Le Niger fait ensuite observer que la zone frontalière Téra/Dori,
                 par exemple, est peuplée de sédentaires, nomades et semi-nomades
                 (par. 6.7), et que
                         « [l]es problèmes de la zone frontalière sont conditionnés par divers
                         facteurs de production dominants, à savoir : le nomadisme itinérant,
                         les transhumances pastorales saisonnières transfrontalières en mou-
                         vement pendulaire, le semi-nomadisme, l’agriculture sédentaire de
                         plein champ, l’agriculture itinérante et l’orpaillage » (par. 6.7).
                    18. Dans son mémoire du 20 avril 2011, le Burkina Faso concède, pour
                 sa part, que la frontière définie par l’arrêté de 1927 et son erratum était
                 délibérément « de nature artificielle » (par. 2.38), et précise que telle était la
                 pratique des administrations coloniales en matière de délimitation des fron-
                 tières (par. 2.36-39), essentiellement dans un but de stabilité, l’objectif étant
                 de parvenir à consolider la paix et la sécurité dans la région (par. 3.37).
                    19. Dans son contre-mémoire de janvier 2012, le Niger avance que,
                 même à l’époque coloniale, les administrateurs prirent dûment en compte
                 « l’élément humain » 7 lorsqu’il fut question d’une éventuelle modification
                 des limites séparant la Haute-Volta du Niger (par. 1.1.11). Le transfert de
                 territoire entre les deux colonies, poursuit-il, ne fut pas effectué sur la
                 base de lignes droites, mais de telle sorte que fussent rattachés à l’une et à
                 l’autre des cantons préexistants (par. 1.1.14-15), en suivant les traditions
                 locales (par. 1.1.24-25). Dans son contre-mémoire du 20 janvier 2012, le
                 Burkina Faso soutient, pour sa part, que l’arrêté de 1927 et son erratum
                 n’ont jamais eu vocation à établir la délimitation sur la base des limites
                 des cantons telles qu’elles existaient alors, ni à attribuer tel village à telle
                 colonie ; si telle avait été l’intention, ajoute-t-il, cela aurait été expressé-
                 ment indiqué (par. 3.53-55).
                    20. Dans l’ensemble, il se dégage des écritures des Parties deux grands
                 axes de réflexion concernant le rapport entre la population en question et
                 le territoire litigieux : a) le raisonnement touchant à l’impact de la pré-
                 sence de cette population sur la détermination du tracé de la frontière, et
                 b) l’historique des déplacements de population dans les environs de la
                 frontière. Si le Niger fait valoir, de manière générale, que les populations
                 locales doivent être prises en compte dans la délimitation de la frontière,
                 le Burkina Faso soutient le contraire, considérant que, en tout état de
                 cause, il s’agit de populations nomades, qui, du fait de leurs mouvements
                 incessants, peuvent difficilement être prises en compte dans la détermina-
                 tion du tracé de la ligne frontière.
                    21. Il n’est donc pas surprenant, si l’on se place de son point de vue,
                 que le mémoire du Burkina Faso ne fasse nullement référence à la popu-
                 lation occupant les territoires situés de part et d’autre de la frontière. Le

                     7   Dans le cadre d’une lettre adressée par l’administrateur du cercle de Dori.

                                                                                                        63




6 CIJ1042.indb 163                                                                                           8/04/14 08:34

                              différend frontalier (op. ind. cançado trindade)                          104

                 Niger, en revanche, consacre une partie de son mémoire 8 à l’examen de
                 la répartition de ces populations 9 et à leur appartenance historique à tel
                 ou tel Etat. Il conteste ainsi la « nature artificielle » de la frontière invo-
                 quée par le Burkina Faso.
                    22. Dans son contre-mémoire du 20 janvier 2012, le Burkina Faso rejette
                 la pratique — ainsi que les effectivités invoquées par le Niger — postérieure
                 à l’arrêté de 1927 et à son erratum (par. 3.56-64) 10, soulignant que,
                         « [e]n réalité, les autorités coloniales avaient pleinement conscience
                         que la limite coloniale « artificielle » qui avait été adoptée ne pouvait
                         refléter les réalités complexes du terrain qui étaient étrangères à toute
                         idée de partage frontalier » (par. 3.60).
                     Il concède néanmoins :
                            « C’est un fait incontesté en effet que la géographie humaine de la
                         zone frontière a toujours été caractérisée par la mobilité des popula-
                         tions. Celle-ci est à la fois quotidienne et joue aussi sur un plan plus
                         général. Les populations se déplaçaient en fonction des aléas clima-
                         tiques ou de la conjoncture économique. La conséquence en est
                         l’existence de villages « fossiles » ou « fantômes », mais aussi l’impré-
                         cision de la toponymie de la zone frontière, pour ne citer que ces
                         deux aspects. Par ailleurs, même des populations plus sédentaires
                         pouvaient vivre dans des villages distincts selon les saisons, situés le
                         cas échéant de part et d’autre de la frontière coloniale. » (Par. 3.61.) 11
                 Toutefois, conclut-il, l’ensemble des difficultés rencontrées faisaient que,
                 « [d]ans de telles circonstances, le choix d’une limite artificielle était celui
                 qui, malgré ses inconvénients allégués, se révéla sans doute être le plus
                 sage » (par. 3.63).


                           IV. Communiqués postérieurs à l’indépendance de 1960
                             reflétant les préoccupations des Parties à l’égard
                                          des populations locales

                   23. Outre les dispositions conventionnelles visées ci-dessus, où étaient
                 formulées certaines préoccupations à l’égard des populations locales, il a

                     8 Différents passages dans les chapitres VI et VII.
                     9 Le Niger analyse les mouvements de population dans les secteurs de Téra et de Say,
                 et relève que l’adoption systématique de lignes droites, en faisant abstraction des villages
                 qui s’y trouvent, aurait pour effet de « déraciner » certains d’entre eux du Niger en les
                 plaçant sur le territoire du Burkina Faso.
                     10 Il réfute également l’argument du Niger selon lequel certains villages locaux (tel

                 Bangaré) auraient toujours appartenu au Niger, invoquant l’absence de preuve à cet effet
                 (voir infra).
                     11 Le Burkina Faso ajoute que « les territoires revendiqués par les groupements indi-

                 gènes, surtout en pays de savane semi-désertique, ont des limites traditionnelles plutôt
                 vagues » (par. 3.61).

                                                                                                          64




6 CIJ1042.indb 165                                                                                              8/04/14 08:34

                               différend frontalier (op. ind. cançado trindade)                  105

                 également été fait état, dans le cadre de la procédure écrite, de communi-
                 qués échangés entre le Burkina Faso et le Niger (après leur accession à
                 l’indépendance en 1960) concernant la liberté de mouvement des popula-
                 tions locales (libre circulation des personnes et des biens ; commerce,
                 transport et douane). Ainsi, lors de la réunion ministérielle tenue en jan-
                 vier 1968 entre le Niger et la Haute-Volta, il fut décidé de « ne plus exiger
                 les calendriers de déplacements … cette clause étant difficile à mettre en
                 pratique » ; dorénavant, les autorités administratives locales intéressées
                 « se communiquer[aient] tous documents concernant la transhumance » 12.
                    24. Lors d’une rencontre tenue à Ouagadougou du 12 au 14 février 1985,
                 le ministre délégué à l’intérieur du Niger et le ministre de l’administration
                 territoriale et de la sécurité du Burkina Faso parvinrent, dans le cadre de
                 la CEDEAO, à un modus vivendi sur le transit (du bétail), couvrant les
                 questions touchant au commerce et aux douanes 13. Lors d’une nouvelle
                 réunion tenue peu de temps après, le 9 avril 1986, les deux ministres éta-
                 blirent conjointement des directives concernant la libre circulation des
                 personnes et des biens, la santé publique (avec notamment des campagnes
                 de vaccination), la santé animale, la reconnaissance réciproque des docu-
                 ments, l’eau et les zones protégées 14.
                    25. Une dizaine d’années plus tard, lors d’une rencontre tenue à Kom-
                 pienga les 5 et 6 décembre 1997, les ministres de l’administration territo-
                 riale et de la sécurité de la République du Niger et du Burkina Faso
                 abordèrent certaines questions qui méritaient d’être plus amplement exa-
                 minées, concernant la libre circulation des personnes et des biens, les for-
                 malités de transhumance, les carnets de vaccination, la santé publique
                 (avant vaccination), l’harmonisation douanière et la sécurité publique. Il
                 fut convenu que ces questions exigeaient une coopération continue entre
                 les autorités des deux Etats voisins. Par conséquent,
                          « [e]n vue de renforcer la libre circulation des personnes et des biens, la
                          rencontre de Kompienga préconise : l’harmonisation de la réglementa-
                          tion et des procédures en vigueur ; l’interconnexion des réseaux rou-
                          tiers ; l’implication des transporteurs dans la gestion des problèmes de
                          transport et de transit ; le suivi de l’application des conventions de la
                          CEDEAO en matière de transport et de transit routiers inter-Etats » 15.
                   26. Par la suite, lors de leur rencontre tenue à Tenkodogo du 24 au
                 26 mai 2000, le ministre de l’intérieur de la République du Niger et le
                 ministre de l’administration territoriale du Burkina Faso convinrent de
                 promouvoir l’« intégration entre les populations frontalières », en mettant
                 un accent particulier sur la « libre circulation des personnes et des biens
                 dans le cadre de la transhumance » 16.

                     12 Mémoire du Burkina Faso, annexe 54.2.
                     13 Mémoire du Niger, annexe A2.
                     14 Mémoire du Burkina Faso, annexe 68.
                     15 Ibid., annexe 92.
                     16 Ibid., annexe 93.



                                                                                                  65




6 CIJ1042.indb 167                                                                                      8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                         106

                                V. Vues des Parties concernant les villages

                    27. Le Niger et le Burkina Faso ont tous deux présenté à la Cour, dans
                 le cadre de leurs réponses aux questions qu’il m’a semblé devoir leur poser
                 à l’issue de l’audience du 17 octobre 2012, de nombreuses informations
                 complémentaires ainsi que leurs vues sur les villages situés dans leurs
                 zones frontalières respectives 17. Contestant les prétentions du Niger sur
                 certains villages de la région concernée, le Burkina Faso a exposé les cinq
                 arguments suivants :
                 a) les documents produits par le Niger, censés étayer ses prétentions, n’en
                    démontrent nullement le bien-fondé, et ce, pour aucun des villages
                    revendiqués (secteur de Téra : Petelkolé, Ihouchaltane [Ouchaltan],
                    Bangaré, Beina, Mamassirou, Ouro Gaobé, Yolo, Paté Bolga ; secteur
                    de Say : Fombon, Tabaré, Latti, Dissi, Boborgou Saba [Dogona]) 18 ;

                 b) pour certains villages mentionnés dans ses écritures, le Niger ne cite
                    aucun document prouvant qu’il s’agit bien de villages « nigériens » (sec-
                    teur de Téra : Tindiki, Lolnango, Hérou Boularé, Nababori) ;

                 c) le Niger n’a, selon le Burkina Faso, apporté aucun élément à l’appui
                    de ses prétentions sur les villages concernés (secteur de Téra : Bambaré,
                    Imoudakan 1, Imoudakan 2 ou Kogonyé, Dankama, Zongowaétan
                    Gourmantché, Bourouguita, Tchintchirguel, Mandaw ; secteur de Say :
                    Kankani, Nioumpalma, Bounga Bounga, Foltiangou, Mangou, Ban-
                    diolo, Kerta, Danbouti, Golongana, Kakao Tamboulé, Koguel, Han-
                    tikouta, Déba, Béla) ;
                 d) le Niger lui avait, dans ses écritures, attribué les villages (secteur de
                    Téra : Komanti, Kamanti [Ouro Toupé], Gourel Manma, Sénobellabé,
                    Hérou Bouléba) ; et
                 e) enfin, certains des noms cités correspondent à des campements et non
                    à des villages (secteur de Téra : Débéré Bagna ou Débéré Siri N’gobé
                    [Ousalta peul], Komanti, Zongowaétan [Fété Tao], Ouro Tambella
                    [Dingui Duingui]). 19
                   28. L’on peut considérer, sans précision ni certitude, que certains vil-
                 lages appartenaient au Niger et d’autres au Burkina Faso, lors de leur
                 accession à l’indépendance en 1960. Par ailleurs, certaines localités

                    17 Essentiellement dans le secteur relativement peuplé de Téra (s’étendant sur environ

                 150 km) et dans celui de Say (environ 160 km), zone moins peuplée, caractérisée par un
                 « environnement naturel relativement hostile » ; voir notamment contre‑mémoire du Niger,
                 janvier 2012, par. 2.0.
                    18 Le Burkina Faso n’a pas expressément mentionné ces villages, mais leur liste peut

                 être déduite d’autres informations figurant dans ses observations écrites sur les réponses
                 du Niger aux questions posées par M. le juge Cançado Trindade au terme de l’audience
                 du 17 octobre 2012, document du 23 novembre 2012 (ci-après « observations écrites du
                 Burkina Faso »), p. 4, par. 12 v).
                    19 Ibid., p. 3‑4, par. 12 i)‑v).



                                                                                                        66




6 CIJ1042.indb 169                                                                                            8/04/14 08:34

                                différend frontalier (op. ind. cançado trindade)                          107

                 (notamment Tokalan et Tankouro) semblent avoir disparu à l’époque
                 de l’arrêté de 1927 et de son erratum, et ne peuvent donc plus être prises
                 en compte aujourd’hui pour déterminer le tracé de la frontière (voir
                 carte no 1, p. 108).
                    29. Source supplémentaire d’incertitude, il apparaît que certains des
                 villages concernés dans la région ont été désignés, au fil du temps, sous
                 des noms différents 20. De manière générale, et en résumé, les éléments
                 versés au dossier de la présente affaire concernant la répartition de la
                 population locale (et l’administration des villages) de part et d’autre de la
                 frontière ne permettent pas de tirer de conclusions claires quant à l’appar-
                 tenance des villages en question au Burkina Faso ou au Niger. Mon pro-
                 pos n’est pas ici d’examiner la situation actuelle de chacune de ces
                 localités, car il ne m’appartient pas de procéder à un tel examen dans le
                 cadre de la présente opinion.
                    30. Le différend dont la Cour a à connaître est bien plus spécifique,
                 puisqu’il porte sur le tracé d’une partie de la frontière entre le Bur-
                 kina Faso et le Niger. Dans la présente opinion, j’entends démontrer et
                 soutenir que les peuples et le territoire sont étroitement liés, qu’ils vont de
                 pair, et que, dans le contexte de la présente affaire, la délimitation de la
                 frontière ne saurait être faite in abstracto. A cette fin, il est nécessaire et
                 suffisant de prendre en considération les populations locales et les villages
                 environnants de la zone frontalière. La détermination de la frontière doit
                 donc tenir compte des mouvements de transhumance transfrontalière des
                 personnes afin d’en garantir la liberté. La fixation d’une ligne frontière et
                 la libre circulation des personnes, dans le contexte africain actuel, ne s’ex-
                 cluent pas l’une l’autre.
                    31. Plus encore que les difficultés, divergences et incertitudes mention-
                 nées ci-dessus, ce qui importe, c’est que, lorsqu’il s’agit de prendre en
                 considération les besoins des peuples (nomades ou semi-nomades) vivant
                 et se déplaçant dans les régions situées de part et d’autre de la frontière,
                 le Burkina Faso et le Niger semblent admettre tous deux l’existence d’un
                 devoir commun et partagé à cet égard (voir section VII infra), chacun
                 ayant même reconnu être lié par une obligation de coopération en ce sens
                 (voir section X infra). Pareil engagement à garantir la liberté de mouve-
                 ment de ces populations revêt, me semble-t-il, une importance particu-
                 lière, et est à porter au crédit du Niger autant que du Burkina Faso.


                          VI. Intérêt des Parties à l’égard des populations locales
                                       au stade de la procédure orale
                                   (premier et second tours de plaidoiries)

                    32. Lors de leurs deux tours de plaidoiries, les deux Parties ont repris
                 leurs argumentations respectives concernant les rapports entre populations

                     20   Comme l’a souligné le Niger à l’audience ; voir CR 2012/26 (17 octobre 2012), p. 56.


                                                                                                           67




6 CIJ1042.indb 171                                                                                                8/04/14 08:34

                           différend frontalier (op. ind. cançado trindade)                  108
                        Opinion individuelle de M. le juge Cançado Trindade : carte no 1 :
                     PRÉTENTIONS DES PARTIES ET LIGNE REPRÉSENTÉE SUR LA CARTE IGN DE 1960
                                Cette carte a été établie à fin d’illustration uniquement




                                                                                              68




6 CIJ1042.indb 173                                                                                 8/04/14 08:34

                               différend frontalier (op. ind. cançado trindade)                         109

                 et territoire en l’espèce. Lors du premier tour, le Burkina Faso a, pour sa
                 part, évoqué les aspects démographiques, écologiques et économiques de la
                 région 21, et le fait qu’il existe, dans la zone frontière, des populations
                 nomades qui vivent du pastoralisme 22. Il a expliqué que ces populations
                 s’abritent généralement dans des cases rapidement démontables afin de pou-
                 voir se déplacer en fonction du calendrier pastoral 23. Le Burkina Faso a
                 rappelé que le Niger et lui-même sont membres de la CEDEAO, laquelle a
                 adopté des accords relatifs à la circulation transfrontalière des troupeaux 24.
                 Il a ensuite insisté sur le fait que sa position repose sur un titre juridique,
                 contestant la possibilité pour le Niger d’invoquer des effectivités 25.
                    33. Le Niger a, pour sa part, réfuté l’argument du Burkina Faso selon
                 lequel la ligne frontière serait de nature délibérément « artificielle », et s’est
                 référé aux limites des cantons (établies sur le terrain, en allant d’un village
                 à l’autre), témoignant de ce que les administrateurs coloniaux avaient
                 conscience du fait que les villages avaient été établis de part et d’autre de
                 la limite et pris en compte dans la détermination de son tracé 26. Il convient,
                 selon lui, de présumer que les frontières établies par l’arrêté de 1927 et son
                 erratum suivaient les limites des cantons 27. Le Niger a ensuite invoqué les
                 effectivités aux fins de l’interprétation pratique du titre juridique 28.
                    34. Lors du second tour, les deux Parties ont consacré l’essentiel de
                 leurs plaidoiries à l’argument des effectivités. Une fois encore, le Niger a
                 préconisé de s’y référer, considérant que le titre juridique manque de
                 clarté. Le Burkina Faso s’est, quant à lui, opposé à pareille approche, le
                 titre historique étant, selon lui, sans ambiguïté 29. Les échanges entre les
                 Parties n’en sont toutefois pas restés là.



                        VII. Intérêt des Parties à l’égard des populations locales
                     dans leurs réponses aux questions émanant de membres de la Cour

                                    1. Questions émanant de membres de la Cour
                   35. Au terme des audiences publiques, le 17 octobre 2012, il m’a sem-
                 blé utile d’interroger les Parties sur les points suivants :


                      21 CR 2012/19 (8 octobre 2012), p. 33.
                      22 Ibid., p. 34 et 36.
                      23 Ibid., p. 40.
                      24 Ibid., p. 38.
                      25 CR 2012/20 (8 octobre 2012), p. 34‑45, et CR 2012/21 (9 octobre 2012), p. 10‑13.


                      26
                       CR 2012/22 (11 octobre 2012), p. 50‑51 et 53.
                      27
                       Ibid., p. 55‑56.
                    28 CR 2012/23 (12 octobre 2012), p. 45 et 48.
                    29 Voir, concernant les arguments du Niger, CR 2012/26 (17 octobre 2012), p. 21‑23,

                 25‑29, 33, 35‑36 et 38‑41, et, concernant les arguments du Burkina Faso, CR 2012/22
                 (11 octobre 2012), p. 23 et 50, et CR 2012/25 (15 octobre 2012), p. 24 et 26‑36.

                                                                                                             69




6 CIJ1042.indb 175                                                                                                8/04/14 08:34

                               différend frontalier (op. ind. cançado trindade)                      110

                             « A des fins de précision quant au contexte factuel dans lequel
                          s’inscrit la présente affaire, je souhaite adresser aux deux Parties les
                          questions suivantes :
                          1) Les Parties pourraient-elles indiquer sur une carte les zones fré-
                              quentées par les populations nomades à l’époque de l’accession à
                              l’indépendance et aujourd’hui, et préciser dans quelle mesure le
                              tracé de la frontière aura une incidence pour ces populations ?
                          2) Dans quel rayon autour de la frontière séparant les deux Etats ces
                              populations évoluent-elles ? Merci d’indiquer sur une carte, si pos-
                              sible, quelles sont exactement les portions de la frontière concer-
                              nées.
                          3) Quels sont les villages susceptibles d’être affectés par le tracé de la
                              frontière que les Parties revendiquent ? » 30
                    36. En réponse à mes questions, le Burkina Faso et le Niger ont fourni
                 à la Cour, en trois tours 31, un volume considérable d’informations com-
                 plémentaires (140 pages) contenant des éléments pertinents aux fins de
                 l’examen de la présente affaire. Certains passages de leurs réponses étaient
                 particulièrement instructifs, notamment ceux ayant trait aux populations
                 nomades, comme nous le verrons (infra). Les deux Parties ont ainsi fait
                 montre d’une volonté louable de coopération dans le cadre de la procé-
                 dure conduite devant la Cour.

                                            2. Réponses du Burkina Faso
                    37. Le Burkina Faso a répondu à chacune des questions que j’avais
                 posées aux deux Parties 32. En réponse à la question concernant les zones
                 dans lesquelles les populations nomades évoluaient à l’époque de l’acces-
                 sion à l’indépendance et aujourd’hui, le Burkina Faso a fait valoir que,
                 malgré ses efforts, il n’était pas en mesure d’indiquer sur une carte les
                 zones fréquentées par les nomades à l’époque de l’accession des deux pays
                 à l’indépendance, n’ayant pas retrouvé ces informations dans les archives
                 coloniales et les différentes études consultées ; il a toutefois fourni des
                 indications sur l’existence du nomadisme dans la région frontalière dans
                 les années proches de celle de l’indépendance des deux Etats 33. Concer-

                     30 CR 2012/26 (17 octobre 2012), p. 59‑60.
                     31 Voir réponses du Burkina Faso et du Niger aux questions posées par M. le juge
                 Cançado Trindade au terme de l’audience tenue le 17 octobre 2012, document du
                 16 novembre 2012, p. 1‑150 ; réponse du Burkina Faso en réponse aux questions posées
                 aux Parties à l’issue de l’audience de la Cour du 17 octobre par M. le juge Cançado Trin-
                 dade, document du 23 novembre 2012, p. 1‑2 ; observations écrites du Burkina Faso sur
                 les réponses du Niger aux questions posées par M. le juge Cançado Trindade au terme de
                 l’audience tenue le 17 octobre 2012, document du 23 novembre 2012, pp. 1‑7.
                     32 Réponses du Burkina Faso et du Niger aux questions posées par M. le juge

                 Cançado Trindade au terme de l’audience tenue le 17 octobre 2012, document du
                 16 novembre 2012 [ci‑après « réponse du Burkina Faso aux questions posées par M. le juge
                 Cançado Trindade »].
                     33 Ibid., par. 1‑3.



                                                                                                       70




6 CIJ1042.indb 177                                                                                           8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                         111

                  nant les nomades évoluant dans le « secteur de Téra », s’il ne peut déter-
                  miner avec précision les zones de nomadisme à l’époque de l’accession à
                  l’indépendance, le Burkina Faso affirme toutefois que les Parties se sont
                  engagées, depuis leur accession à l’indépendance, à faciliter la liberté de
                  circulation de part et d’autre de la frontière 34.
                     38. A la question de savoir dans quelle mesure le tracé de la frontière
                  pourrait avoir une incidence sur ces populations, le Burkina Faso indique
                  que, de manière générale, la réduction des espaces pastoraux engendrée par
                  le tracé de frontières internationales est susceptible de poser des difficultés
                  aux nomades, tout en affirmant que, en l’espèce, le tracé d’une frontière
                  entre lui et le Niger ne saurait affecter les populations (nomades et autres)
                  vivant dans la zone frontalière 35. En réponse à la question concernant les
                  déplacements des populations nomades de la zone frontalière entre les deux
                  pays, le Burkina Faso a présenté une carte faisant apparaître les itinéraires
                  contemporains de transhumance 36. Concernant, plus particulièrement, le
                 rayon autour de la frontière dans lequel les populations nomades évoluent,
                 il serait possible de calculer cette amplitude à partir de la description des
                 mouvements de transhumance. Le Burkina Faso a ainsi expliqué que la
                 transhumance est dictée par la nature et les ressources naturelles, sans que
                 soient prises en compte les limites frontalières entre Etats ; elle serait, de
                 surcroît, fondée sur un système de solidarité 37 (voir infra).
                     39. Le Burkina Faso souligne ensuite que les Etats prennent des mesures
                  politiques, techniques et juridiques en matière de transhumance, et que les
                  organisations régionales développent des initiatives pour promouvoir l’éle-
                  vage. Il ajoute que, les statistiques faisant défaut, l’on en est réduit à s’ap-
                  puyer sur des études éparses pour examiner la question des mouvements de
                  trans­humance. Entre le Burkina Faso et le Niger, ceux-ci auraient pour
                  points de départ, d’arrivée et de transit les zones frontalières de Tillabéry,
                  Niamey et Dosso pour le Niger, et le Sahel et l’Est pour le Burkina Faso 38.
                     40. Le Burkina Faso ajoute que le rayon de déplacement des popula-
                  tions nomades dépend de la richesse en pâturages, points d’eau et zones
                  d’affleurement de sel, des conditions zoosanitaires et des facilités d’écou-
                  lement (marchés de bétail et de produits de l’élevage) 39. Enfin et surtout,
                 sur la question de savoir quels villages sont susceptibles d’être affectés par
                 le tracé de la frontière, le Burkina Faso se contente d’avancer que,
                 ­l’accord de 1987 ayant confirmé que le titre juridique était l’erratum de
                  1927, le tracé de la frontière ne saurait affecter aucun village, puisque la
                  délimitation n’a pas varié depuis 1927 40.

                    34 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,

                 par. 4‑15.
                    35 Ibid., par. 16‑17 et 19.
                    36 Ibid., par. 53‑55.
                    37 Ibid., par 59.
                    38 Ibid. Il fournit deux cartes, représentant, pour l’une, les mouvements en Afrique de

                 l’Ouest, et pour l’autre, ceux entre le Burkina Faso et le Niger.
                    39 Ibid., par. 56‑65.
                    40 Ibid., p. 23, par. 66.



                                                                                                        71




6 CIJ1042.indb 179                                                                                            8/04/14 08:34

                              différend frontalier (op. ind. cançado trindade)                               112

                                                   3. Réponses du Niger
                    41. Le Niger a, lui aussi, fourni des réponses aux questions que j’avais
                 posées aux deux Parties 41. Sur les questions concernant les populations
                 nomades, il indique que la zone en question, qui s’étend du fleuve Niger
                 au sud de Dori, est peuplée de sédentaires, de nomades et de semi-­
                 nomades. Ces populations, poursuit-il, qui n’ont pas changé à ce jour,
                 sont actuellement réparties dans les nouvelles circonscriptions administra-
                 tives (département de Téra et provinces de l’Oudalan, du Séno et du
                 Yagha). Il souligne que la zone en litige n’est pas exclusivement occupée
                 par des populations nomades et fait valoir, pour finir, que la question de
                 la transhumance transfrontalière est abordée dans un ensemble de docu-
                 ments annexés à son mémoire, lesquels garantissent la liberté de mouve-
                 ment des nomades 42.
                    42. Concernant ma première question 43, le Niger indique qu’il n’a
                 pas été en mesure de trouver des cartes permettant d’y répondre de ma-
                 nière satisfaisante ; il se réfère donc aux documents utilisés dans le cadre
                 de la procédure 44 et présente deux cartes, représentant l’une les zones
                 fréquentées par les populations nomades à l’époque de l’accession
                 ­
                 à ­l’indépendance et l’autre leur rayon de déplacement aujourd’hui. Il

                     41 Réponses du Burkina Faso et du Niger aux questions posées par M. le juge Cançado

                 Trindade au terme de l’audience tenue le 17 octobre 2012, document du 16 novembre 2012
                 [ci‑après « réponse du Niger aux questions posées par M. le juge Cançado Trindade »].
                     42 Ibid., p. 1‑3.
                     43 Par laquelle les Parties étaient priées d’« indiquer sur une carte les zones fréquentées

                 par les populations nomades à l’époque de l’accession à l’indépendance et aujourd’hui ».
                     44 Emanant essentiellement de son mémoire, les documents invoqués sont les suivants :

                 a) lettre no 96 en date du 23 avril 1929 adressée au gouverneur de la Haute‑Volta par
                 le commandant du cercle de Dori, qui, selon le Niger, met en lumière le mouvement de
                 transhumance entre Dori et Téra ; b) lettre no 367 en date du 31 juillet 1929 adressée
                 au gouverneur de la Haute‑Volta par le commandant du cercle de Dori et échange de
                 correspondance préalable, dans lesquels le Niger invoque les liens existant entre les popu-
                 lations et les lieux dans lesquels elles vivaient ou possédaient des pâturages ; c) rapport
                 no 416 du commandant du cercle de Dori sur les difficultés créées par la délimitation
                 établie en 1927 entre les colonies du Niger et de Haute‑Volta (arrêté du 31 août 1927)
                 en ce qui concerne les limites entre le cercle de Dori et le cercle de Tillabéry, en date du
                 7 juillet 1930 ; d) le Niger avance que ce rapport met en évidence le problème de la répar-
                 tition des ­populations nomades entre Téra et Dori ; e) dictionnaire (de 1941) des villages
                 de la subdivision de Téra (Kel Tamared, Kel Tinijirt, Logomaten Assadek, Logomaten
                 Allaban), dont le Niger prétend qu’il mentionne toutes les tribus nomades, ainsi que leurs
                 zones de pâturage et leurs points d’eau ; f) procès‑verbal des opérations de délimitation
                 entre les cercles de Dori et de Tillabéry, en date du 8 décembre 1943, dans lequel il est
                 indiqué qu’­« [u]n ­chassé‑croisé traditionnel a lieu en effet entre le cheptel du Yagha et celui
                 du Diagourou : les troupeaux de la région centrale du Yagha se rendent au début et à la
                 fin des pluies d’été à la mare de Taka, dans le Diagourou, pour la cure saline ; ceux du
                 Diagourou au contraire fréquentent, aux mêmes époques et pour le même motif, les rives
                 de la mare de Yiriga » ; g) rapport du chef de la subdivision de Téra sur le recensement
                 du canton de Diagourou, en date du 10 août 1954, dont le Niger avance que les fiches des
                 toponymes font apparaître l’historique et les lieux d’établissement de certains villages et
                 certaines tribus.

                                                                                                              72




6 CIJ1042.indb 181                                                                                                   8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                            113

                 r­elève que, tant à l’époque coloniale que dans la période qui a suivi, il
                  y a eu peu de mouvements de transhumance entre le Burkina Faso et
                  le cercle de Say, étant donné que les activités pastorales y étaient
                  ­interdites 45.
                      43. Sur la question de savoir dans quelle mesure le tracé de la frontière
                 aura une incidence pour ces populations, le Niger commence par présen-
                 ter le régime actuel (en l’absence de frontière bien définie). Il indique que
                 le mouvement des populations et l’accès aux ressources naturelles suivent
                 le modus vivendi établi entre les autorités respectives des deux Etats, lequel
                 n’applique pas de manière très rigoureuse les réglementations applicables
                 en matière de mouvement de population (telles que, par exemple, l’obliga-
                 tion de présenter une carte d’identité ou un carnet de vaccinations) ; il se
                 réfère, à cet égard, au paragraphe 2 du protocole d’accord de 1964.
                      44. Concernant l’avenir de ces populations, le Niger affirme que la
                 libre circulation des personnes et des biens entre les deux Etats sera garan-
                 tie par les accords bilatéraux et internationaux relatifs à la liberté de mou-
                 vement et d’accès aux ressources naturelles conclus entre les Etats
                 membres. Il renvoie, à cet égard, aux documents annexés à sa réponse,
                 qui fournissent des renseignements sur les mouvements de transhumance
                 et l’organisation du régime correspondant établi sur la base des accords
                 internationaux. Il conclut en indiquant que pareils accords garantissent
                 aux populations qui effectuent des migrations transfrontalières entre le
                 Niger et le Burkina Faso de pouvoir conserver leur mode de vie actuel 46.
                      45. Dernier point, mais non des moindres, le Niger répond à la ques-
                 tion de savoir quels villages, à son sens, sont susceptibles d’être affectés
                 par le tracé de la frontière que revendique chaque Partie, en distinguant
                 deux situations : d’une part, un changement d’appartenance nationale de
                 certains villages qui ont toujours été considérés comme situés en territoire
                 nigérien et qu’il continue à considérer comme tels, et, d’autre part, le cas
                 des villages occupés par des populations nigériennes et situés sur des ter-
                 ritoires dont le Niger admet implicitement, en les excluant de sa demande,
                 qu’ils ne feront plus partie de la République du Niger. Il présente quatre
                 cartes (deux pour chacun de ces deux scénarios), ainsi qu’une liste de vil-
                 lages avec les coordonnées correspondantes 47.

                                                4. Appréciation générale
                    46. Dans leurs réponses, les Parties ont fait la lumière sur certains
                 points importants qui n’étaient, jusqu’alors, pas parfaitement clairs.
                 Quelques observations peuvent être faites sur ces réponses. Concernant
                 les populations nomades et semi-nomades, les deux Parties ont fait valoir

                     45Réponse du Niger aux questions posées par M. le juge Cançado Trindade, p. 4‑8.
                     46Ibid., p. 9‑11. Concernant la question de savoir dans quel rayon autour de la frontière
                 séparant les deux Etats ces populations évoluent, le Niger représente ce rayon de déplace-
                 ment sur une carte soumise avec sa réponse ; voir ibid., p. 11‑12.
                    47 Ibid., p. 13‑21.



                                                                                                           73




6 CIJ1042.indb 183                                                                                               8/04/14 08:34

                           différend frontalier (op. ind. cançado trindade)                  114

                 que : a) il existe des groupes nomades et semi-nomades dans la zone fron-
                 talière et dans la région qui l’entoure ; b) les populations nomades se
                 déplacent à travers les zones où passeraient l’une et l’autre des lignes fron-
                 tières revendiquées par les Parties ; c) les Parties sont déterminées à conti-
                 nuer de garantir la libre circulation des populations nomades, et y sont
                 d’ailleurs tenues (de par leur appartenance aux organisations régionales et
                 leurs engagements bilatéraux).
                    47. Compte tenu de ces éléments, il semble peu probable que le tracé
                 d’une frontière, quelle qu’elle soit, ait une incidence sur la population,
                 sous réserve que les deux Etats continuent de garantir la libre circulation
                 aux nomades et semi-nomades, et que les conditions de vie de ces groupes
                 ne changent pas en conséquence de l’établissement (par la Cour) du tracé
                 de la frontière. Il est important, à cet égard, que l’arrêt repose sur les
                 nombreux éléments versés au dossier, et rappelle les engagements pris par
                 les deux Etats de ne pas contraindre les conditions de vie des nomades et
                 semi-nomades de la région.
                    48. Sur la question de savoir quels villages sont susceptibles d’être
                 affectés par le tracé de la frontière revendiquée par chaque Partie, suivant
                 les réponses fournies par le Niger (le Burkina Faso ayant pour sa part
                 quasiment occulté la question, ne fournissant que très peu d’information
                 sur ce point), et en appliquant à la lettre les prétentions du Niger, il appa-
                 raît que, si la Cour devait adopter une ligne droite entre Tao et Bosséban-
                 gou (soit, la solution préconisée par le Burkina Faso), de nombreux
                 villages nigériens se retrouveraient du côté burkinabé. Par ailleurs, il
                 convient de relever que le Niger a fait une distinction, dans sa réponse,
                 entre les villages qui lui ont, de son point de vue, toujours appartenu et
                 devraient donc demeurer nigériens, et ceux dont la population est nigé-
                 rienne mais dont il ne prétend pas qu’ils sont situés en territoire nigérien.
                    49. Ce point n’était pas entièrement clair auparavant. Le Niger a
                 fourni des coordonnées précises (et fort précieuses) pour la plupart des
                 villages qu’il mentionne, ce qui est très utile pour les localiser sur une
                 carte. Il reste toutefois une question que les réponses des Parties n’ont pas
                 permis d’éclairer entièrement, celle de savoir s’il existe, dans cette affaire,
                 des preuves suffisantes démontrant que ces villages appartiennent bien au
                 Niger, comme celui-ci le prétend. Dans sa réponse, le Niger se contente de
                 fournir les noms et coordonnées des villages qu’il revendique (ainsi que
                 des cartes correspondantes), mais ne présente aucun élément prouvant
                 qu’ils sont effectivement nigériens. Il nous reste à présent à examiner les
                 tracés possibles de la frontière dans la zone comprise entre Tao et Bossé-
                 bangou, où sont situés la plupart des villages.
                    50. La zone comprise entre la borne astronomique de Tao et Bossébangou,
                 en particulier, semble être le segment de frontière le plus difficile à définir.
                 La première raison à cela est que le texte de l’erratum n’est pas parfaite-
                 ment clair dans la description qu’il fait de ce segment de frontière. Le deu-
                 xième élément expliquant la complexité liée à la délimitation de la frontière
                 dans ce secteur concerne la présence de villages, à proximité de la frontière,
                 qui sont revendiqués par le Niger. Dans ces conditions, je me propose de

                                                                                              74




6 CIJ1042.indb 185                                                                                  8/04/14 08:34

                            différend frontalier (op. ind. cançado trindade)                  115

                 livrer certaines de mes réflexions sur cette partie de la frontière, au vu des
                 réponses des Parties examinées plus haut. Mes observations s’appuient sur
                 le principe selon lequel le territoire existe pour les peuples qui l’habitent.
                    51. Les réponses des Parties étaient nécessaires pour permettre à la Cour
                 de se forger une opinion claire sur la frontière dans cette zone, où sont
                 situés la majorité des villages en cause. Concernant la méthodologie, c’est
                 l’erratum qui doit servir de point de départ. Toutefois, son texte ne semble
                 pas parfaitement limpide sur le tracé de la frontière dans ce secteur (à l’ex-
                 ception du point de terminaison, clairement défini comme celui où la ligne
                 « attein[t] la rivière Sirba à Bossébangou »). S’il fournit certaines indications
                 (points de la frontière, orientation, et le fait que la frontière « remonte »), le
                 texte de l’erratum ne conduit pas nécessairement à établir une ligne droite.
                    52. Ainsi, étant donné que ce texte n’est pas lui-même suffisamment
                 clair, il y a lieu de prendre en considération d’autres éléments versés au
                 dossier — qui ne semblent pas apporter d’éclairage supplémentaire sur le
                 tracé précis de la frontière — pour interpréter le texte de l’erratum.
                 Concernant la partie supérieure de la frontière entre Tong-Tong et Tao,
                 les deux Parties préconisent de relier ces deux points par une ligne droite,
                 laquelle semble être étayée par des éléments suffisants.
                    53. C’est le secteur situé entre Tao et Bossébangou, comme on l’a vu,
                 qui pose le plus de difficultés, notamment en raison de la présence de vil-
                 lages. Sur la base des réponses éclairantes des Parties concernant les vil-
                 lages en question, de nombreuses localités semblent susceptibles d’être
                 affectées par la frontière si une ligne droite devait être tracée entre la
                 borne astronomique de Tao et la zone de Bossébangou. Il est donc pos-
                 sible, selon moi, d’utiliser la ligne de la carte IGN de 1960 (étant donné
                 l’insuffisance de l’erratum pour déterminer le tracé de la frontière, ainsi
                 qu’on l’a vu supra), conformément à l’accord de 1987.
                    54. Concernant le segment de frontière entre Tao et Bossébangou, la
                 description fournie par l’erratum ne semble pas totalement claire. Si le
                 texte donne certaines indications (points de la frontière, orientation), il ne
                 précise pas la forme de la ligne. Il apparaît néanmoins très clairement que
                 celle-ci doit atteindre la rivière Sirba à Bossébangou (le point terminal de
                 la frontière). Face à un texte manquant de clarté, il est nécessaire d’avoir
                 recours aux autres éléments versés au dossier, afin d’interpréter le texte et
                 de tenter d’en éclairer le sens. Concernant la partie inférieure de ce seg-
                 ment de frontière (de Tao à Bossébangou), étant donné que le sens du
                 texte ne se dégage pas clairement ni du texte lui-même ni des éléments
                 versés au dossier, il apparaît nécessaire de se référer à la carte IGN
                 de 1960 pour déterminer le tracé de la frontière.


                                VIII. Certaines observations sur le tracé
                            de la ligne frontière figurant sur la carte IGN

                    55. Il a déjà été fait référence à la ligne de la carte (édition de 1960) de
                 l’Institut géographique national de France (IGN) dans le contexte factuel

                                                                                                75




6 CIJ1042.indb 187                                                                                    8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                             116

                 de la présente affaire (supra). En réalité, la Chambre de la Cour s’était
                 déjà intéressée à la carte IGN dans la précédente affaire du Différend
                 frontalier entre le Burkina Faso et le Mali (arrêt du 22 décembre 1986,
                 par. 61), faisant expressément référence à l’un des documents versé au
                 dossier de l’affaire, une note du 27 janvier 1975, établie par l’IGN, sur le
                 positionnement des frontières sur les cartes (par. 61). Dans son arrêt, la
                 Chambre n’a cité qu’un extrait de cette note, dont le texte intégral a été
                 consigné dans les archives de la Cour. Ayant effectué des recherches dans
                 les archives de la Cour aux fins de la présente affaire entre le Burkina
                 Faso et le Niger, j’ai découvert l’existence d’autres documents (relatifs au
                 Différend frontalier entre le Burkina Faso et le Mali de 1986) qui pré-
                 sentent une certaine pertinence et un certain intérêt en la présente espèce 48.
                    56. Ainsi, l’un de ces documents émanant de l’IGN (lettre du 24 juin
                 1975) fait expressément état de difficultés liées au tracé des frontières,
                 dont la plupart auraient été surmontées grâce à l’obtention d’informa-
                 tions fournies sur place par les « opérateurs sur le terrain », ainsi que par
                 les « chefs des circonscriptions frontalières, les chefs de villages et les
                 populations locales » 49. Ainsi, les populations locales et leurs représen-
                 tants ont-ils contribué à délimiter, dans leur région, les frontières telles
                 qu’elles apparaissent sur la carte IGN, comme l’indiquent les documents
                 versés au dossier du précédent Différend frontalier entre le Burkina Faso
                 et le Mali, consignés dans les archives de la Cour.
                    57. Au cours de la procédure (phases écrite et orale) en la présente
                 affaire du Différend frontalier entre le Burkina Faso et le Niger, ce point
                 a été souligné par le Niger. En effet, dans son contre-mémoire de janvier
                 2012, il observe que, d’un point de vue cartographique, la carte IGN
                 de 1960 repose sur des « bases techniques solides », qu’elle est aussi com-
                 plète que « le permettaient les connaissances relatives à l’occupation du
                 terrain … [et que] les indications quant aux limites … s’appuient sur des
                 informations obtenues des autorités locales » (par. 1.1.32).
                    58. Lors des plaidoiries qu’il a présentées à l’audience du 11 octobre
                 2012, le Niger a précisé que la carte IGN de 1960, établie « à l’aube de la
                 décolonisation », était celle à laquelle il convenait de se fier. Celle-ci, rap-
                 pelle-t-il, avait été élaborée, autant que faire se peut, en s’appuyant non
                 seulement sur les « levés topographiques affinés », mais également sur des
                 « indications données par les autorités locales sur les limites de leurs can-
                 tons ». Tous ces éléments, « recueilli[s] à la veille de l’indépendance »,
                 étaient donc, selon le Niger, « des plus pertinent[s] » 50.

                    48 A savoir, outre la note susmentionnée du 27 janvier 1975 (doc. D/134) : a) lettre

                 du 31 janvier 1975 accompagnant ladite note (doc. D/135) ; b) document du 25 février
                 1975 (doc. D/136) concernant l’insuffisance de l’arrêté et de l’erratum ; c) télégramme du
                 9 juin 1975 relatif à la nécessité de procéder à des observations sur les lieux (doc. D/137) ;
                 d) lettre du 24 juin 1975 (D/138) relative aux informations recueillies lors des observations
                 sur place ; et e) lettre du 5 septembre 1978 (doc. D/139) mettant en évidence la nécessité
                 d’établir de nouvelles cartes.
                    49 Doc. D/138, p. 3, par. 4.
                    50 CR 2012/22 (11 octobre 2012), p. 30, par. 17.



                                                                                                            76




6 CIJ1042.indb 189                                                                                                8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                         117

                    59. Le Niger a également réfuté, dans son contre-mémoire, l’argument
                 habituel selon lequel sa frontière avec le Burkina Faso aurait, comme
                 d’autres sur le continent africain, un « caractère artificiel et arbitraire », et
                 fait observer :
                          « Il est certes bien connu que les puissances coloniales, en particulier
                       en Afrique, n’ont pas manqué de recourir à des lignes droites ayant un
                       caractère artificiel et arbitraire pour tracer les limites des territoires
                       coloniaux. Il en est allé ainsi à travers les déserts, les régions inhabitées
                       ou dans celles restées inexplorées avant ou après la conquête. Il suffit
                       de penser aux limites du Sahara occidental, de la Mauritanie, de
                       l’­
                       ­ Algérie, de la Libye, du Tchad, etc., pour ne citer que quelques
                       exemples. [P. 13].
                          On ne trouve cependant rien de tel pour les limites ici concernées.
                       Les conditions dans lesquelles la limite entre le Niger et la Haute-
                       Volta fut établie font apparaître, au contraire, un grand souci du
                       respect des populations et des circonscriptions administratives pré-
                       existantes. Le contexte historique et les archives cartographiques le
                       démontrent. » (Par. 1.1.7.)
                     60. Au sujet du présent différend, le Niger a également indiqué :

                          « Il ne s’agit donc pas de tracer des lignes géométriques (droites ou
                       courbes) à travers des terres inconnues, mais bien de rattacher des
                       cantons préexistants au territoire de l’une et l’autre des colonies. Les
                       espaces composant ces cantons, occupés par des populations autoch-
                       tones, composés de villages, de terrains de culture ou pâturages, de
                       circuits de nomadisation, ne se développaient pas en suivant des
                       lignes abstraites, mais reposaient sur des occupations de sol et épou-
                       saient la configuration ou la nature du terrain. » (Par. 1.1.15.)
                    61. En résumé, entre la borne astronomique de Tao et Bossébangou, la
                 ligne de la carte IGN me semble être, du point de vue du rapport entre les
                 peuples et le territoire, celle qu’il convient d’adopter. Tous les éléments
                 versés au dossier de la présente affaire, ainsi que les documents consignés
                 aux archives de la Cour, indiquent que cette ligne a été tracée en prenant
                 en considération les concertations entreprises sur les lieux par les carto-
                 graphes de l’IGN avec les chefs de villages et les populations locales 51.
                    62. Les peuples et les territoires vont de pair. Il ne fait aucun doute
                 que, dans le jus gentium de notre époque, les différends territoriaux ou
                 frontaliers ne sauraient être réglés en faisant abstraction des populations
                 locales concernées. Ainsi que l’on peut l’observer (voir carte no 2, p. 119),
                 la ligne IGN et, de fait, le tracé de la frontière déterminé par la Cour
                 entre la borne astronomique de Tao et Bossébangou coupent à travers les


                    51 Voir notamment, à cet effet, Différend frontalier (Burkina Faso/République du Mali),

                 arrêt, C.I.J. Recueil 1986, p. 585‑586, par. 61.

                                                                                                        77




6 CIJ1042.indb 191                                                                                            8/04/14 08:34

                            différend frontalier (op. ind. cançado trindade)                    118

                 zones dans lesquelles les populations se déplacent aujourd’hui, et ce, de
                 manière équilibrée, et dans le respect de leur rayon de déplacement actuel.


                      IX. Le facteur humain dans la délimitation des frontières

                    63. Il découle de l’ensemble des éléments qui précèdent que, dans des
                 circonstances telles que celles de la présente affaire, ou, de manière géné-
                 rale, dans le contexte des territoires inhabités, les peuples et le territoire
                 vont de pair (voir section XI infra). Concernant les peuples nomades, il a
                 été observé dans différentes régions du monde que ceux-ci « sont
                 aujourd’hui prisonniers d’un cycle annuel en matière de climat et de végé-
                 tation… Ils n’ont certes pas traversé l’histoire des civilisations sans avoir
                 laissé leur marque. » 52 C’est M. Arnold J. Toynbee qui nous livrait cette
                 réflexion dans son ouvrage magistral, pour ne pas dire épique, en
                 dix volumes A Study of History (1934-1957). Il ajoutait :
                      « en dépit … d’incursions ponctuelles sur le terrain des événements
                      historiques, le nomadisme est, en substance, une société dénuée d’his-
                      toire. Une fois lancée sur son orbite annuelle, la horde nomade
                      tourne ensuite autour de cette orbite et pourrait continuer à l’infini si
                      une force extérieure, que le nomadisme est impuissant à combattre,
                      ne mettait finalement un terme à ce mouvement et à son existence
                      même. Cette force, c’est la pression des civilisations sédentaires qui
                      l’entourent. » 53
                   64. J’ajouterai que cette réflexion s’applique à n’importe quelle commu-
                 nauté, dans n’importe quelle région du monde ; l’on peut ainsi citer les
                 peuples qui vivaient de l’agriculture depuis plusieurs générations et ont
                 décidé de migrer vers les (nouveaux) centres industrialisés à la recherche,
                 sans doute illusoire, d’une vie « meilleure ». De plus, comme l’illustre la
                 présente affaire, les peuples nomades, semi-nomades et sédentaires peuvent
                 cohabiter de manière harmonieuse dans la même région. En tout état de
                 cause, il n’est guère surprenant, selon moi, de constater que d’éminents
                 historiens du XXe siècle tels que MM. Arnold J. Toynbee et F. Braudel,
                 pour ne citer qu’eux, appréhendent leur discipline en se plaçant dans la
                 perspective de cycles biologiques ou, à plus long terme, de cycles culturels.
                   65. Les nomades n’ont peut-être pas d’histoire, en termes de grands
                 événements, mais ils ont sans aucun doute leur histoire, leur mode de vie
                 perpétué depuis des temps immémoriaux. L’histoire fait partie intégrante
                 de la civilisation, dont Fernand Braudel estime qu’elle ne peut être bien
                 comprise qu’avec le concours de toutes les sciences sociales, et qu’elle
                 recouvre le climat, la végétation, les espèces animales, ainsi que les élé-
                 ments naturels et autres ; l’on ajoutera que cette notion englobe et prend

                   52 A. J. Toynbee, A Study of History (abrégé par D. C. Somervell), Oxford/Londres,

                 Oxford University Press, 1960 (réimpr.), p. 169.
                   53 Ibid., p. 169.



                                                                                                  78




6 CIJ1042.indb 193                                                                                      8/04/14 08:34

                       différend frontalier (op. ind. cançado trindade)                   119
                     Opinion individuelle de M. le juge Cançado Trindade : carte no 2 :
                         TRACÉ DE LA FRONTIÈRE TEL QUE DÉTERMINÉ PAR LA COUR
                            Cette carte a été établie à fin d’illustration uniquement




                                                                                           79




6 CIJ1042.indb 195                                                                              8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                          120

                 en compte ce que les êtres humains concernés ont fait de leur condition
                 dans des domaines aussi élémentaires que « l’agriculture, l’élevage, la
                 nourriture, la maison, les vêtements, les communications, l’industrie,
                 etc. » 54. Il est alors possible de découvrir les « grandes permanences …
                 inconscientes » des civilisations, c’est-à-dire les « sentiments religieux …
                 ou les immobilités paysannes, ou les attitudes devant la mort, le travail, le
                 plaisir, la vie familiale » 55.
                    66. Le nomadisme fait partie des formes de communauté les plus
                 anciennes, ainsi que le rappelait fort à propos Toynbee. Il ajoutait que les
                 bergers nomades circulent ou se déplacent sur une « orbite annuelle fixe » ;
                 ils ne sont jamais « affranchis technologiquement ou économiquement »
                 du type de communauté ou de société dont ils sont issus 56, et ne semblent
                 pas avoir jamais cherché à le faire. Par ailleurs, ces antiques communau-
                 tés agricoles n’ont pas connu de conflits graves, que ce soit en leur sein
                 même ou vis-à-vis de communautés voisines 57.
                    67. Un autre grand historien (et anthropologue) du siècle dernier, l’uni-
                 versitaire sénégalais Cheikh Anta Diop, soulignait, dans l’une de ses mono-
                 graphies riches d’enseignements, L’unité culturelle de l’Afrique noire (1959),
                 que les modes de vie sédentaires et nomades (dans différentes régions) ont
                 conduit à deux types de structures familiales (matriarcale et patriarcale) et
                 à des organisations différentes des collectivités locales, aboutissant, à terme,
                 à des régimes étatiques différents 58. Il est apparu assez rapidement que la
                 vie nomade comportait des besoins propres, et que tout semblait lié aux
                 conditions de vie (et de survie) prévalant autrefois, la notion de justice ne se
                 faisant jour que plus tard, au fil du temps ; les modes de vie nomades et
                 sédentaires ont donné naissance à des idées sociales différentes 59.
                    68. Pour Cheikh Anta Diop, le droit privé s’est fait jour le premier, et
                 ce n’est que bien plus tard que le droit public a, peu à peu, pris sa place
                 pour encadrer les relations sociales, avant d’être suivi par la montée des
                 Etats, marquée par les séquelles des toutes premières périodes de l’his-
                 toire 60. Comme l’a observé l’archéologue Félix Sartiaux en 1938, les
                 populations sédentaires ont d’abord subi l’influence des peuples nomades ;
                 les deux formes de modes de vie (vie pastorale et agriculture) ont coexisté,
                 mais ce sont les populations sédentaires qui ont peu à peu gagné en
                 importance et fini par triompher 61.
                    69. Toutefois, comme en témoigne la présente affaire, les populations
                 nomades n’ont jamais disparu, et leur mode de vie ainsi que l’esprit qui les

                    54 F. Braudel, Grammaire des civilisations, Paris, Flammarion, 1993, p. 50 ; voir égale-

                 ment p. 73.
                    55 Ibid., p. 75.
                    56 A. J. Toynbee, Le changement et la tradition, Paris, Payot, 1969, p. 33‑34 et 73.
                    57 Ibid., p. 119.
                    58 Cheikh Anta Diop, L’unité culturelle de l’Afrique noire [1959], 2e éd. rev., Dakar/

                 Paris, Ed. Présence africaine, 1982, p. 135‑136.
                    59 Ibid., p. 150, 152, 154 et 167 ; voir également p. 185‑186.
                    60 Ibid., p. 139‑140.
                    61 F. Sartiaux, La civilisation, Paris, Libr. A. Colin, 1938, p. 40‑42, 72‑73 et 182.



                                                                                                         80




6 CIJ1042.indb 197                                                                                             8/04/14 08:34

                              différend frontalier (op. ind. cançado trindade)                     121

                 anime se perpétuent encore aujourd’hui, « dans l’agitation et l’inquiétude
                 des temps modernes » 62. L’on ne saurait, à mon sens, même dans les
                 régions hébergeant des populations au patrimoine culturel moins dense,
                 tracer tout simplement des lignes qui sont purement, et de l’avis de tous,
                 « artificielles », en faisant abstraction de l’élément humain ; c’est, selon moi,
                 l’être humain qui doit être au cœur des préoccupations dans ce domaine.


                          X. La reconnaissance, par les Parties, de leur engagement
                              de coopération à l’égard des populations locales

                    70. Dans le présent arrêt rendu en l’affaire du Différend frontalier entre
                 le Burkina Faso et le Niger, la Cour a formulé « le souhait » que chaque
                 Partie tienne dûment compte des besoins des populations concernées, en
                 particulier des populations nomades ou semi-nomades (par. 112). Il y a
                 tout lieu de s’en féliciter. En effet, les Parties en présence ont indiqué, en
                 réponse à mes questions, qu’elles s’y considèrent elles-mêmes comme
                 tenues, ayant reconnu leur devoir de coopération à l’égard des popula-
                 tions locales (notamment nomades et semi-nomades) tel qu’il a pu être
                 formulé dans le cadre d’instances multilatérales africaines et d’accords
                 bilatéraux, par lesquels a ainsi été établi le régime de la transhumance
                 (qui garantit à ces populations locales la liberté de déplacement à travers
                 leurs frontières).

                                       1. Instances multilatérales africaines
                    71. Dans leurs réponses aux questions que j’ai cru devoir poser à cha-
                 cune des Parties à l’issue des audiences tenues devant la Cour, le
                 17 octobre 2012, le Burkina Faso et le Niger ont tous deux souligné leur
                 appartenance respective à de nombreuses organisations régionales de
                 coopération et d’intégration consacrant la liberté de circulation des per-
                 sonnes, des biens et des services, ainsi que le droit de résidence et d’éta-
                 blissement 63. Le Burkina Faso cite, à cet égard, la Communauté
                 économique des Etats de l’Afrique de l’Ouest (CEDEAO), l’Union éco-
                 nomique et monétaire ouest-africaine (UEMOA), le Comité permanent
                 inter-Etats de lutte contre la sécheresse dans le Sahel (CILSS), l’Autorité
                 de développement intégré du Liptako-Gourma (ALG), l’Autorité du bas-
                 sin du Niger (ABN) et le Conseil de l’entente.
                    72. Pour ce qui est de la CEDEAO, le Burkina Faso en décrit la nature
                 en soulignant, en particulier, qu’elle a pour objectif de supprimer les obs-
                 tacles à la libre circulation des personnes, des biens et des services,
                 ainsi qu’au droit de résidence. Il rappelle que les chefs d’Etat et de gouver-

                     62F. Sartiaux, La civilisation, Paris, Libr. A. Colin, 1938, p. 73.
                     63Réponses du Burkina Faso et du Niger aux questions posées par M. le juge Cançado
                 Trindade au terme de l’audience tenue le 17 octobre 2012, document du 16 novembre 2012,
                 par. 18‑19.

                                                                                                     81




6 CIJ1042.indb 199                                                                                         8/04/14 08:34

                              différend frontalier (op. ind. cançado trindade)                              122

                 nement de la CEDEAO ont adopté, à Dakar, le 29 mai 1979, le p        ­ rotocole
                 A/P.1/5/79 64 sur la libre circulation des personnes, le droit de résidence et
                 d’établissement dans l’espace CEDEAO, lequel a réaffirmé et précisé les
                 contours de la liberté de circulation des personnes et du droit de résidence
                 et d’établissement. A cet égard, il invoque également le ­protocole A/P.3/5/82
                 du 29 mai 1982 portant code de la citoyenneté de la communauté 65.
                    73. Le Burkina Faso cite également d’autres instruments de la
                 CEDEAO relatifs à la libre circulation des personnes 66. Il fait ensuite
                 valoir que la liberté de circulation est reconnue à l’égard des activités de
                 nomadisme et de transhumance transfrontalière, même si une réglementa-
                 tion minimale s’applique en la matière 67. Il relève par ailleurs que les
                 autorités de la CEDEAO ont, depuis peu, entrepris l’organisation de
                 séminaires et d’ateliers de sensibilisation et de vulgarisation sur le thème
                 de la liberté de mouvement, ainsi que des droits de résidence et d’établis-
                 sement dans les Etats membres de la CEDEAO 68.
                    74. A propos de l’Union économique et monétaire ouest-africaine
                 (UEMOA), le Burkina Faso rappelle qu’il s’agit d’une organisation éco-
                 nomique et monétaire régionale regroupant huit pays de l’Afrique de
                 l’Ouest et visant, en particulier, à créer un marché commun basé notam-
                 ment sur la libre circulation des personnes, des biens, des services et des
                 capitaux, et le droit d’établissement des personnes exerçant une activité
                 indépendante ou salariée, ainsi que sur un tarif extérieur commun et une
                 politique commerciale commune. Il ajoute que plusieurs textes émanant
                 de la conférence des chefs d’Etat et de gouvernement, du conseil des
                 ministres, de la commission et du président de la commission complètent
                     64 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,

                 annexe 2.
                     65 Ibid., annexe 3.
                     66 A savoir, le protocole additionnel A/SP.1/7/85 signé à Lomé le 6 juillet 1985, portant

                 code de conduite pour l’application du protocole sur la libre circulation des personnes, le
                 droit de résidence et d’établissement ; la décision A/DEC.2/7/85 du 6 juillet 1985, portant
                 institution d’un carnet de voyage des Etats membres de la CEDEAO ; le protocole addi-
                 tionnel A/SP.1/7/86 signé à Abuja le 1er juillet 1986, relatif à l’exécution de la deuxième
                 étape (droit de résidence) du protocole sur la libre circulation des personnes, le droit
                 de résidence et d’établissement ; le protocole additionnel A/SP.2/5/90 signé à Banjul le
                 29 mai 1990, relatif à l’exécution de la troisième étape (droit d’établissement) du proto-
                 cole sur la libre circulation des personnes, le droit de résidence et d’établissement ; la déci-
                 sion A/DEC.2/5/90 adoptée à Banjul le 30 mai 1990, portant institution d’une carte de
                 résident des Etats membres de la CEDEAO ; la décision C/DEC.3/12/92 adoptée à Abuja
                 le 5 décembre 1992, relative à l’institution d’un formulaire harmonisé d’immigration et
                 d’émigration des Etats membres de la CEDEAO ; et l’adoption de l’exemplaire de la carte
                 d’embarquement et de débarquement de la CEDEAO, utilisé par les services de police des
                 aéroports des différents Etats membres de la CEDEAO.
                     67 Le Burkina Faso cite, à cet égard, la décision A/DEC.5/10/98 du 31 octobre 1998,

                 relative à la réglementation de la transhumance entre les Etats membres de la CEDEAO, et
                 le règlement C/REG.3/01/03, relatif à la mise en œuvre de la réglementation de la transhu-
                 mance entre les Etats membres de la CEDEAO, joints en annexes 4 et 5 de sa réponse aux
                 questions posées par M. le juge Cançado Trindade.
                     68 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,

                 par. 20‑30.

                                                                                                              82




6 CIJ1042.indb 201                                                                                                  8/04/14 08:34

                            différend frontalier (op. ind. cançado trindade)                      123

                 et précisent le sens et la portée de la liberté de circulation et du droit
                 d’établissement et de résidence dans l’espace UEMOA 69.
                    75. Concernant le Comité permanent inter-Etats de lutte contre la séche-
                 resse dans le Sahel (CILSS), le Burkina Faso relève qu’un accord sur la
                 transhumance a été conclu entre ses Etats membres 70, et, pour ce qui est du
                 Conseil de l’entente, il renvoie au principe de libre circulation des personnes
                 et des biens et à celui du droit de résidence et d’établissement, lesquels sont
                 reconnus aux chapitres 2 et 3 de sa charte, ainsi qu’au protocole d’accord
                 adopté par les pays membres en 1989, instituant un certificat international
                 de transhumance dans les pays membres du Conseil, le recours à des portes
                 de sortie et d’entrée établies par les Etats, et des conditions de protection et
                 de sécurité sanitaires à respecter pour traverser les frontières 71.
                    76. Au sujet de l’Autorité de développement intégré du Liptako-Gourma
                 (ALG), le Burkina Faso rappelle qu’il s’agit d’une organisation sous-­régionale
                 regroupant le Burkina Faso, le Mali et le Niger (et créée par un protocole
                 d’accord signé à Ouagadougou le 3 décembre 1970), et précise que c’est dans
                 les domaines touchant aux populations nomades des Etats membres et aux
                 mouvements de transhumance que cette institution est le plus active. Il ajoute
                 que, en partenariat avec la CEDEAO, des acteurs financiers d’aide au déve-
                 loppement, des organisations non gouvernementales et des associations pro-
                 fessionnelles agropastorales, l’ALG a organisé un atelier régional visant à
                 analyser les résultats d’une étude conduite sur la législation en vigueur en
                 matière de transhumance dans les Etats membres de l’organisation 72.
                    77. Dans sa réponse à une question que j’ai estimé devoir poser aux
                 deux Parties le 17 octobre 2012 au terme des audiences tenues devant la
                 Cour, le Niger se réfère, pour sa part, à la décision A/DEC.5/10/98 du
                 31 octobre 1998 de la CEDEAO visant à réglementer la transhumance
                 entre les Etats membres de la CEDEAO dans l’« espace communautaire »
                 (préambule). Cette décision 73 prévoit notamment ce qui suit (article 3) :
                         « Le franchissement des frontières terrestres en vue de la trans­
                      humance est autorisé entre tous les pays de la Communauté pour
                      les espèces bovine, ovine, caprine, caméline et asine dans les condi-
                      tions définies par la présente décision… »
                   78. Afin de réguler harmonieusement la transhumance, poursuit-il, un
                 certificat CEDEAO comportant des indications de santé publique
                 (article 5) assure la protection des droits des « bénéficiaires de la trans­
                 humance » tel qu’il est prévu à l’article 16, aux termes duquel
                      « [l]es éleveurs transhumants, qui sont régulièrement admis, bénéfi-
                      cient de la protection des autorités du pays d’accueil, et leurs droits

                    69 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,

                 par. 31‑34.
                    70 Ibid., par. 35‑36.
                    71 Ibid., par. 37‑40.
                    72 Ibid., par. 41‑46.
                    73 Réponse du Niger aux questions posées par M. le juge Cançado Trindade, annexe A.



                                                                                                    83




6 CIJ1042.indb 203                                                                                        8/04/14 08:34

                               différend frontalier (op. ind. cançado trindade)                    124

                          fondamentaux sont garantis par les institutions judiciaires du pays
                          d’accueil… ».
                   79. Le Niger invoque par ailleurs le rapport général de la rencontre de
                 concertation sur la transhumance transfrontalière tenue à Dori (Bur-
                 kina Faso) les 19 et 20 décembre 2002. Ce document 74 a été établi à la
                 suite de la réunion des ministres chargés de l’élevage des Etats membres
                 de la CEDEAO sur la transhumance des animaux, tenue à Ouagadougou,
                 au Burkina Faso, les 9 et 10 octobre 2002.

                                                2. Accords bilatéraux
                    80. Dans sa réponse à l’une des questions que j’ai cru devoir poser aux
                 Parties au terme des audiences, le 17 octobre 2012, le Burkina Faso pré-
                 cise que des accords bilatéraux ont été établis entre les deux Etats sur
                 cette question. Il cite, à cet égard, le protocole d’accord de 1964 qui a
                 consacré la libre circulation des personnes, indiquant en outre que les
                 deux Etats n’ont jamais cessé de coopérer en vue d’améliorer et de facili-
                 ter les conditions et modalités de la libre circulation des personnes et de la
                 transhumance. Il conclut en affirmant que le tracé de la frontière n’affec-
                 tera pas les populations nomades étant donné, notamment, l’apparte-
                 nance des deux Etats aux organisations régionales d’intégration et de
                 coopération, qui témoigne de leur attachement à préserver la liberté de
                 circulation et les droits de résidence de ces populations 75.
                    81. Le Niger, pour sa part, affirme dans sa réponse que,
                          « [s]’agissant de l’avenir, la libre circulation des personnes et des
                          biens entre les deux Etats restera garantie par les conventions liant
                          les deux Etats dans le cadre bilatéral ainsi que par les accords inter-
                          nationaux qui consacrent la liberté de circulation et le libre accès aux
                          ressources naturelles entre les Etats membres… » 76.
                    82. La reconnaissance par les Parties du fait qu’elles sont liées par leur
                 engagement de coopération — aux niveaux international et bilatéral — à
                 l’égard des populations locales est, me semble-t-il, tout à fait détermi-
                 nante. L’on constate sans surprise que les rapports humains, si harmo-
                 nieux soient-ils au sein des communautés nomades et semi-nomades (voir
                 supra), peuvent parfois s’accompagner de tensions et d’une certaine
                 méfiance, lorsqu’il s’agit des échanges avec la puissance publique de l’Etat
                 dont elles relèvent 77. Ces difficultés semblent toutefois être surmontables,
                 et ne rendent que plus louables encore les moyens mis en œuvre par le
                 Burkina Faso et le Niger pour établir un régime de transhumance ainsi

                     74 Réponse du Niger aux questions posées par M. le juge Cançado Trindade, annexe B.
                     75 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,
                 par. 47‑52.
                    76 Réponse du Niger aux questions posées par M. le juge Cançado Trindade, p. 6.
                    77 Pour une analyse récente, voir notamment B. Oumarou, Pasteurs nomades face à

                 l’Etat du Niger, Paris, L’Harmattan, 2011, p. 69‑74, 168‑175, 198‑206 et 215‑216.

                                                                                                     84




6 CIJ1042.indb 205                                                                                         8/04/14 08:34

                              différend frontalier (op. ind. cançado trindade)                             125

                 qu’un vrai « système de solidarité » (voir infra) afin de répondre aux
                 besoins des populations locales (et de préserver leur mode de vie, qu’il
                 soit nomade, semi-nomade ou sédentaire), tant au sein de chacun des
                 deux Etats que dans leurs relations internationales.

                                             3. Le régime de transhumance
                    83. Outre les éléments importants communiqués à la Cour, tels que
                 ceux examinés dans la présente opinion individuelle (supra), les deux Par-
                 ties ont, dans leurs réponses aux questions que j’ai cru devoir leur poser à
                 l’issue de l’audience du 17 octobre 2012, formulé certaines réflexions qui
                 ne laissent planer aucun doute quant à leur engagement clair à coopérer
                 en vue de préserver les conditions de vie des populations présentes sur le
                 territoire en cause. Le Burkina Faso affirme ainsi, sur ce point, que
                       « c’est la pratique du nomadisme en Afrique, et, plus généralement,
                       la circulation des pasteurs et de leurs troupeaux dans le cadre de la
                       transhumance …, qui a conduit le Niger et le Burkina, une fois leur
                       indépendance acquise, à s’engager à faciliter la liberté de circulation
                       de part et d’autre de la frontière » 78.
                    84. Le Burkina Faso assure que les conditions de vie des populations
                 locales ne seront pas affectées par le tracé de la frontière avec le Niger,
                 affirmant à cet égard :
                          « [L]e droit communautaire en Afrique de l’Ouest tel qu’il résulte
                       des dispositions juridiques des textes constitutifs des organisations
                       sous-régionales auxquelles le Burkina Faso et le Niger ont adhéré et
                       des actes réglementaires des organes de ces organisations, ainsi que
                       la pratique suivie ou observée par les Etats de la sous-région per-
                       mettent de répondre que le tracé de la frontière entre le Burkina Faso
                       et le Niger n’affectera pas la vie ou le sort des populations nomades
                       vivant de part et d’autre de la frontière. » 79
                     85. Le Niger adopte, pour sa part, une logique assez proche :

                         « Le régime actuel de la transhumance est le suivant. En l’absence
                       d’un tracé précis de la frontière, les déplacements et l’accès aux res-
                       sources naturelles de part et d’autre de la frontière se font librement
                       en application d’un modus vivendi entre les autorités des deux Etats,
                       qui n’appliquent pas de manière rigoureuse la réglementation en
                       vigueur en matière de déplacement des populations et du bétail (exi-
                       gence de carte d’identité, laissez-passer, carnet de vaccination, etc.). » 80

                    78 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,

                 par. 15. Le Burkina Faso ajoute que « la zone fréquentée par des nomades dépasse large-
                 ment la zone frontalière » (par. 54) ; au sujet de la libre circulation entre son territoire et
                 celui du Niger, le Burkina Faso précise que les « itinéraires de transhumance » corres-
                 pondent aux « zones fréquentées par les nomades à l’heure actuelle » (par. 55).
                    79 Ibid., par. 52.
                    80 Réponse du Niger aux questions posées par M. le juge Cançado Trindade, p. 8.



                                                                                                             85




6 CIJ1042.indb 207                                                                                                 8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                        126

                    86. Bien que présentant des conclusions divergentes quant aux aspects
                 précis du tracé de la frontière, le Burkina Faso et le Niger conviennent
                 tous deux de la nécessité de garantir la liberté de mouvement aux popula-
                 tions nomades vivant le long de leurs frontières. Dans ses observations
                 complémentaires sur les réponses du Niger aux questions que j’ai posées
                 aux Parties au terme des audiences, le 17 octobre 2012, le Burkina Faso
                 livre, notamment, la considération suivante :
                      « il convient de constater que les deux Parties s’accordent pour consi-
                      dérer que les règles en vigueur et effectivement appliquées entre les
                      deux Etats permettent — et facilitent largement — les mouvements
                      de transhumance transfrontière. Le Niger qualifie cette situation de
                      modus vivendi… ; quelle que soit sa signification précise, cette expres-
                      sion ne la décrit pas de manière exacte : comme le Burkina l’a montré
                      dans sa propre réponse 81 et comme les informations complémen-
                      taires données par le Niger le confirment, la liberté des mouvements
                      nomades et de la transhumance est établie (ou encadrée) par un véri-
                      table ordre juridique qui en garantit la pérennité. » 82


                     XI. La population et le territoire considérés comme un tout :
                              établissement d’un « système de solidarité »

                    87. L’ensemble des éléments qui précèdent démontrent que les deux
                 Parties, dans leurs réponses à mes questions, ont confirmé leur accord sur
                 l’existence d’un régime de transhumance, que l’une d’elles décrit comme
                 un réel « système de solidarité ». La Cour considère aujourd’hui que
                 les peuples et les territoires vont de pair (infra) ; l’on ne saurait envisager
                 les uns en faisant abstraction des autres, notamment dans les affaires
                 présentant une grande densité culturelle, comme celle qui nous
                 ­
                 occupe aujourd’hui. Après tout, depuis l’époque de ses « pères fonda-
                 teurs », le droit des nations (jus gentium) témoigne de la présence de
                 la notion de solidarité dans son corpus juris, comme nous le verrons
                 ci-après.

                                1. La transhumance et le « système de solidarité »
                   88. Je me permettrai, à ce stade, de citer un passage des réponses du
                 Burkina Faso aux questions que j’ai posées aux Parties au terme des
                 audiences, le 17 octobre 2012, qui, à propos du phénomène de la transhu-
                 mance, observe ce qui suit :


                    81 Réponse du Burkina Faso aux questions posées par M. le juge Cançado Trindade,

                 par. 17‑52.
                    82 Observations écrites du Burkina Faso sur les réponses du Niger aux questions posées

                 par M. le juge Cançado Trindade au terme de l’audience tenue le 17 octobre 2012, docu-
                 ment du 23 novembre 2012, par. 4.

                                                                                                       86




6 CIJ1042.indb 209                                                                                           8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                         127

                         « La transhumance est un mode d’élevage traditionnel reposant
                      sur des axes et itinéraires créés de longue date et qui perdurent de nos
                      jours. Les amplitudes des mouvements varient dans le temps et dans
                      l’espace selon les années et plus encore lors des périodes de crise ali-
                      mentaire du bétail (sécheresse)…
                         La transhumance est organisée à la recherche de pâturages, de
                      points d’eau et de cures salées. Elle ne tient pas compte des limites de
                      frontières entre les Etats. Le territoire du transhumant n’obéit qu’à
                      la nature, ses richesses naturelles et leurs capacités à bien nourrir le
                      cheptel…
                         [C]es ressources partagées entre éleveurs ne sont jamais appro-
                      priées par une communauté au détriment d’une autre. Tous dépen-
                      dant de la pluviométrie et de ses caprices, nul ne sait à l’avance
                      quand manqueront les bonnes conditions pour nourrir le bétail. On
                      est alors dans un système de solidarité, de tontine, où chacun accueille
                      les autres quand les conditions sont meilleures chez lui, dans la certi-
                      tude d’être accueilli à son tour chez les autres lorsque les faveurs de
                      la nature leur sont plus favorables. » (Par. 57-59.)
                 Après avoir expliqué que le rayon de déplacement des populations
                 nomades dépend de la « richesse en pâturages, points d’eau et cures salées,
                 des conditions zoosanitaires et des facilités d’écoulement », il conclut sur
                 ce point en affirmant que le Burkina Faso et le Niger sont « à la fois, et
                 réciproquement, des zones d’accueil et de transit des transhumants venant
                 de l’un ou de l’autre pays » (par. 65).

                                2. Les peuples et le territoire pris comme un tout
                    89. Il y a tout lieu de se réjouir qu’un sujet aussi classique que le terri-
                 toire soit aujourd’hui considéré — même par la Cour internationale de
                 Justice — comme allant de pair avec la population. Rappelons, à cet
                 égard, que, dans l’affaire relative à la Demande en interprétation de l’arrêt
                 du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (présentée par le
                 Cambodge contre la Thaïlande), la Cour a pris en compte le territoire
                 sans le dissocier de la population (affectée), et a indiqué, de manière iné-
                 dite dans sa jurisprudence, la création d’une zone démilitarisée dans les
                 environs dudit temple (à proximité de la frontière entre les deux Etats).

                    90. Dans l’opinion individuelle que j’ai jointe à cette ordonnance, j’ob-
                 servais qu’une telle zone démilitarisée visait à protéger non seulement le
                 territoire en question, mais également les segments de population l’occu-
                 pant 83. Au-delà de la conception traditionnelle exclusivement axée sur le
                 territoire, il convient de prendre en considération le « facteur humain » ;
                 pareille démarche permet, poursuivais-je, de protéger, au moyen des
                    83 Ainsi qu’un ensemble de monuments s’y trouvant (et formant le temple), qui font

                 aujourd’hui partie, par décision de l’UNESCO, du patrimoine culturel et spirituel de l’hu-
                 manité (C.I.J.Recueil 2011 (II), p. 588-598, par. 66‑95).

                                                                                                        87




6 CIJ1042.indb 211                                                                                            8/04/14 08:34

                           différend frontalier (op. ind. cançado trindade)                 128

                 mesures conservatoires, le droit à la vie des populations locales ainsi que
                 le patrimoine spirituel mondial (par. 96-113). J’ajoutais encore que cet
                 édifice jurisprudentiel repose sur le principe d’humanité, lequel anime la
                 quête d’amélioration des conditions de vie de la societas gentium et de
                 réalisation du bien commun (par. 114-115) dans le cadre du jus gentium
                 contemporain (par. 117).
                    91. Dans l’opinion individuelle susmentionnée, je soulignais que, « par
                 « besoins auxquels doit répondre la protection », [il convenait d’entendre]
                 tous les besoins de la population », à commencer par son mode de vie et
                 son « droit de vivre dans la dignité » (par. 102), et j’ajoutais :
                         « Le patrimoine culturel et spirituel relève d’une dimension humaine
                      plutôt que de la dimension étatique traditionnelle, et paraît transcen-
                      der la dimension purement interétatique à laquelle la Cour est habi-
                      tuée. Je l’ai déjà fait observer à d’autres occasions, dans le cadre
                      d’affaires dont le règlement avait été confié à la Cour. Par exemple,
                      au sujet de l’ordonnance rendue par la Cour il y a deux semaines, le
                      4 juillet 2011, en l’affaire des Immunités juridictionnelles de l’Etat
                      (Allemagne c. Italie) (intervention de la République hellénique), j’ai
                      dit, dans mon opinion individuelle, que les droits des Etats et ceux
                      des personnes évoluaient de concert dans le cadre du jus gentium
                      moderne (C.I.J. Recueil 2011 (II), p. 506‑530, par. 1-61), bien davan-
                      tage qu’on pourrait l’observer ou le supposer de prime abord.
                         En tout état de cause, au-delà des Etats se trouvent les êtres
                      humains, qui s’organisent en société et forment l’Etat. Celui-ci n’est
                      pas, et n’a jamais été, conçu comme une fin en soi, mais comme un
                      moyen de régir et d’améliorer les conditions de vie de la societas gen­
                      tium, en gardant à l’esprit le principe d’humanité, entre autres prin-
                      cipes fondamentaux du droit des gens, de sorte à parvenir à la
                      réalisation du bien commun. Au-delà des Etats, les titulaires ultimes
                      du droit à la sauvegarde et à la préservation du patrimoine culturel
                      et spirituel sont les collectivités humaines concernées, voire l’huma-
                      nité tout entière. » (C.I.J. Recueil 2011 (II), p. 606, par. 113-114.)
                 Après tout, concluais-je, « [l]es cultures, comme les êtres humains, sont vul­
                 nérables et doivent être protégées » dans toute leur diversité, protection
                 « parfaitement en accord avec le jus gentium contemporain » (ibid., par. 117).
                    92. La décision rendue en 2011 par la Cour dans l’affaire relative à la
                 Demande en interprétation de l’arrêt du 15 juin 1962 en l’affaire du Temple
                 de Préah Vihéar n’est pas le seul exemple à cet égard, et l’on pourrait, de
                 fait, mentionner une ou deux autres décisions récentes par lesquelles la
                 Cour a, de la même manière, reconnu la nécessité de prendre en compte
                 les peuples et le territoire de manière indissociable. Ainsi, dans son arrêt
                 du 13 juillet 2009 en l’affaire du Différend relatif à des droits de navigation
                 et des droits connexes (Costa Rica c. Nicaragua), la Cour avait confirmé
                 l’existence d’un droit coutumier de pratiquer la pêche à des fins de subsis-
                 tance (C.I.J. Recueil 2009, p. 266, par. 143-144) en faveur des habitants
                 des deux rives du fleuve San Juan, l’Etat défendeur n’ayant formulé

                                                                                             88




6 CIJ1042.indb 213                                                                                 8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                             129

                 aucune objection à l’égard de cette pêche de subsistance. Et, après tout,
                 ceux qui pêchent pour vivre ne sont pas des Etats, ce sont des êtres
                 humains frappés par la pauvreté. La Cour a donc, dans cette affaire,
                 dépassé la dimension interétatique strictement axée sur le territoire pour
                 s’intéresser également aux segments affectés des populations locales
                 concernées. Il y a tout lieu de s’en féliciter, si l’on considère que, d’un
                 point de vue historique, l’Etat est au service des êtres humains, et non
                 l’inverse.
                    93. Dans son arrêt rendu peu de temps après (le 20 avril 2010) dans
                 l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay (Argen­
                 tine c. Uruguay), la Cour, examinant les arguments et éléments de preuve
                 présentés par les Parties (sur la protection de l’environnement du fleuve
                 Uruguay), a pris en considération des aspects concernant les populations
                 locales touchées ainsi que la consultation entreprise auprès d’elles. J’ai
                 appelé l’attention sur ce point dans mon opinion individuelle (C.I.J.
                 Recueil 2010 (I), p. 192‑207, par. 153-190), en soulignant que, une fois
                 encore, il était nécessaire de dépasser la dimension interétatique focalisée
                 sur le territoire et de prendre dûment en compte les impératifs de la santé
                 humaine et du bien-être des peuples concernés, le rôle de la société civile
                 dans la protection de l’environnement 84, ainsi que l’émergence d’obliga-
                 tions à caractère objectif (au-delà de la réciprocité) en matière de protec-
                 tion de l’environnement, dans l’intérêt des générations présentes et futures.
                    94. Dans la présente affaire du Différend frontalier (Burkina Faso/
                 Niger), la Cour a franchi un nouveau pas en direction de la prise en
                 considération des besoins des populations concernées, en soulignant, au
                 paragraphe 112 de l’arrêt rendu ce jour :

                         « Ayant procédé à la détermination du tracé de la frontière entre
                      les deux pays …, comme les Parties le lui ont demandé, la Cour
                      exprime le souhait que chaque Partie, en exerçant son autorité sur le
                      territoire qui relève de sa souveraineté, tienne dûment compte des
                      besoins des populations concernées, en particulier des populations
                      nomades ou semi-nomades, et de la nécessité de surmonter les diffi-
                      cultés qui pourraient surgir pour ces populations du fait de la fron-
                      tière. La Cour prend note de la coopération sur une base régionale et
                      bilatérale qui s’est déjà instaurée entre les Parties à ce propos, notam-
                    84 Dans cette même opinion individuelle, j’ai estimé utile de rappeler que cette affaire,

                 avant de devenir un litige interétatique à la fin de 2003, avait pour origine une initiative
                 menée deux ans auparavant (à la fin de 2001) par une organisation non gouvernementale
                 (ONG) argentine qui s’était inquiétée, auprès d’une instance internationale (CARU), d’un
                 problème d’intérêt public considérable (les risques supposés pour l’environnement) affec-
                 tant les populations locales. Par la suite, différentes ONG (argentines et uruguayennes)
                 étaient intervenues sur cette question. Avait ainsi été mis en lumière le caractère artificiel
                 d’une démarche strictement interétatique lorsque se trouvent en présence des questions
                 d’intérêt public ou général (comme celles touchant à la protection de l’environnement).

                                                                                                            89




6 CIJ1042.indb 215                                                                                                8/04/14 08:34

                              différend frontalier (op. ind. cançado trindade)                              130

                       ment en vertu du chapitre III du protocole d’accord de 1987, et les
                       encourage à la développer ultérieurement. »

                                         3. La solidarité dans le jus gentium
                    95. Evoluant dans un milieu agité et peu clairvoyant d’étatistes aveu-
                 glés par la notion de souveraineté des Etats (sans savoir exactement de
                 quoi il retourne), je pense qu’une attitude de prudence et de sérénité s’im-
                 pose ici, au vu des circonstances et des enseignements de l’affaire. Je rap-
                 pellerai, d’un point de vue historique, que les « pères fondateurs » du droit
                 des gens (aux XVIe et XVIIe siècles) préconisaient une démarche univer-
                 saliste (englobant l’ensemble du genre humain) dans un monde marqué
                 par la diversification (des peuples et des cultures) et le pluralisme (des
                 idées et des visions du monde), cherchant ainsi à garantir l’unité de la
                 societas gentium.
                    96. Le jus gentium a été conçu pour tous — les peuples, les individus et
                 les groupes d’individus, ainsi que les Etats (qui n’en étaient alors qu’à
                 leurs premiers balbutiements) —, autrement dit, pour toutes les « frac-
                 tions » du genre humain 85. Ses pères fondateurs se sont efforcés d’ouvrir
                 la voie à la primauté d’un véritable jus necessarium transcendant les
                 limites traditionnelles du jus voluntarium. La rencontre progressive et heu-
                 reuse entre le savoir scolastique et l’humanisme a donné naissance à de
                 nouvelles réflexions appelées à un long avenir. Le moment me semble
                 opportun pour revenir sur certaines d’entre elles.
                    97. Ainsi, dans le livre II (« La loi éternelle, la loi naturelle et le droit
                 des gens ») de son ouvrage magistral De legibus, ac Deo legislatore (« Des
                 lois et du Dieu législateur », 1612), Francisco Suárez, l’un des plus émi-
                 nents « pères fondateurs » du droit des nations (ou droit des gens), réaffir-
                 mant l’unité du genre humain (dont émane le jus gentium), s’est notamment
                 arrêté sur le « précepte naturel » (praeceptum naturale) de la « fraternité et
                 [d’]aide étendue à tous [soit, la solidarité] » (mutui amoris et misericor­
                 diae) 86, qui s’applique à tous. La sociabilité et l’interdépendance se sont,
                 selon lui, imposées comme autant de limites à la souveraineté des Etats, et
                 ce, dans l’intérêt des populations concernées, qui avaient besoin les unes
                 des autres et pouvaient difficilement vivre (ou survivre) de manière isolée.
                    98. Les « préceptes naturels » de ce type ont pu s’exprimer sous l’effet
                 d’une « réflexion naturelle » menée « par nécessité », et non du fait d’une

                    85 A. A. Cançado Trindade, « Totus Orbis : A Visão Universalista e Pluralista do Jus

                 Gentium : Sentido e Atualidade da Obra de Francisco de Vitoria », Revista da Academia
                 Brasileira de Letras Jurídicas, vol. 24 (2008), no 32, Rio de Janeiro, p. 197‑212 ; Association
                 internationale Vitoria‑Suarez, Vitoria et Suarez — Contribution des théologiens au droit inter­
                 national moderne, Paris, Pedone, 1939, p. 169‑170 ; A. Truyol y Serra, « La conception de la
                 paix chez Vitoria et les classiques espagnols du droit des gens », dans A. Truyol y Serra et
                 P. Foriers, La conception et l’organisation de la paix chez Vitoria et Grotius, Paris, Librairie
                 philosophique J. Vrin, 1987, p. 243, 257, 260 et 263 ; A. Gómez Robledo, « Fundadores del
                 Derecho Internacional — Vitoria, Gentili, Suárez, Grocio », Obras — Derecho, vol. 9 (2001),
                 Mexico, Colegio Nacional, p. 434‑442, 451‑452, 473, 481, 493‑499, 511‑515 et 557‑563.
                    86 Chap. XIX, par. 9 ; voir également chap. XX, par. 2‑3.



                                                                                                              90




6 CIJ1042.indb 217                                                                                                  8/04/14 08:34

                            différend frontalier (op. ind. cançado trindade)                       131

                 « volonté délibérée ». Après tout, dans le jus gentium, la raison prend le
                 pas sur la volonté. Le droit trouve ses fondements dans la recta ratio (qui
                 renvoie au De legibus de Cicéron, 52-43 av. J.‑C.), ou « droite raison », et
                 les notions de solidarité et d’interdépendance sont systématiquement pré-
                 sentes dans la réglementation des relations entre les membres de la société
                 universelle. Selon les termes de F. Suárez lui-même,
                      « dans les préceptes du droit des gens, il faut respecter les exigences
                      de l’équité et de la justice. En effet, cette observation constitue la
                      raison de toute loi … et les lois qui font partie du droit des gens sont
                      de véritables lois … ; il en découle qu’il est impossible que ces pré-
                      ceptes du droit des gens soient contraires à l’équité naturelle. » 87
                 En résumé, la solidarité a toujours eu sa place dans le jus gentium, dans le
                 droit des nations, ce dont témoignent d’ailleurs les circonstances du pré-
                 sent différend entre le Burkina Faso et le Niger, pour ce qui concerne
                 leurs populations nomades et semi-nomades (locales).


                                            XII. Observations finales

                    99. L’enseignement élémentaire que je tire de la présente affaire du Diffé­
                 rend frontalier entre le Burkina Faso et le Niger est que, comme le montre
                 l’arrêt rendu ce jour par la Cour, il est parfaitement justifié et possible de
                 déterminer le tracé d’une frontière en prenant en considération les besoins
                 des populations locales. En l’espèce, les Parties elles-mêmes, faisant preuve
                 d’un esprit louable de coopération procédurale, ont fourni à la Cour les élé-
                 ments requis pour lui permettre de se prononcer, en appréhendant les peuples
                 et le territoire de manière indissociable. Le Burkina Faso et le Niger ont tous
                 deux exprimé leur préoccupation commune à l’égard des populations locales
                 (qui vivent de part et d’autre de la frontière et la traversent constamment)
                 dans les écritures et plaidoiries qu’ils ont présentées devant la Cour au fil de
                 la procédure. Ils ont manifesté un intérêt commun à l’égard des villages de la
                 région, en considérant le territoire et leurs habitants comme un tout.
                    100. Les deux Parties ont invoqué des dispositions conventionnelles ainsi
                 que des communiqués, postérieurs à leur accession à l’indépendance en 1960,
                 exprimant également leur préoccupation commune pour les populations
                 locales. Il convient de relever, en particulier, qu’elles ont toutes deux admis
                 être liées par leur engagement de coopérer dans l’intérêt des populations
                 locales, engagement qu’elles ont exprimé dans le cadre d’instances multilaté-
                 rales africaines et au niveau bilatéral, concernant le régime de la transhu-
                 mance. Elles ont indiqué que ce régime constituait un « système de solidarité »
                 qu’il convenait de faire perdurer, et qui englobait les peuples et le territoire.
                    101. La Cour a, pour sa part, exprimé à juste titre le souhait que chaque
                 Partie demeure attentive aux « besoins des populations concernées, en parti-

                    87 F. Suárez, Des lois et du Dieu législateur, introduction, traduction et notes par

                 Jean‑Paul Coujou, Paris, Dalloz, 2003, p. 632‑633.

                                                                                                     91




6 CIJ1042.indb 219                                                                                         8/04/14 08:34

                             différend frontalier (op. ind. cançado trindade)                         132

                 culier des populations nomades ou semi-nomades, et [à] la nécessité de sur-
                 monter les difficultés qui pourraient surgir pour ces populations du fait de la
                 frontière » (par. 112). Par ailleurs, concernant la rivière Sirba, dans la région
                 de Bossébangou, la Cour a relevé que « l’exigence en matière d’accès aux
                 ressources en eau de l’ensemble des populations des villages riverains est
                 mieux satisfaite par une frontière placée dans la rivière plutôt que sur l’une
                 ou l’autre rive » (par. 101). Ainsi, dans l’arrêt adopté ce jour sur le Différend
                 frontalier entre le Burkina Faso et le Niger, la Cour a montré que le temps
                 où les différends territoriaux étaient résolus dans l’abstrait, sans prendre en
                 compte les besoins des populations locales, était heureusement révolu.
                    102. Les résultats de la conférence de Berlin (qui prévalaient depuis
                 1885) 88 ont enfin cessé de nous hanter, notamment dans le contexte de
                 l’Afrique et de ses cultures séculaires. L’on ne saurait surmonter les diffi-
                 cultés liées aux différends frontaliers africains 89 en se contentant de tracer
                 systématiquement des lignes droites « artificielles ». En la présente affaire
                 du Différend frontalier entre le Burkina Faso et le Niger, la Cour a estimé
                 que, dans la zone comprise entre la borne astronomique de Tao et Bossé-
                 bangou, la ligne figurant sur la carte IGN représentait le tracé de la fron-
                 tière entre les Parties. Dans cette zone, la ligne IGN est, de fait, celle qu’il
                 y a lieu de retenir, pour toutes les raisons que j’ai évoquées dans la pré-
                 sente opinion individuelle, du point de vue de la relation entre les peuples
                 et le territoire.
                    103. La Cour aurait pu examiner cette relation de manière bien plus
                 approfondie, si elle s’était penchée plus attentivement — comme elle
                 aurait dû le faire à mon sens — sur la multitude d’informations (un dos-
                 sier de 140 pages) communiquées sur ce point par les Parties en réponse
                 aux questions que j’ai cru devoir leur poser au terme de l’audience du
                 17 octobre 2012. En tout état de cause (car il ne faut pas oublier que le
                 mieux est l’ennemi du bien), la Cour a accompli un pas important en
                 reconnaissant expressément que les différends territoriaux tels que celui
                 qui était en cause ici doivent être réglés en prenant en considération les
                 besoins des populations (nomades, semi-nomades et sédentaires) locales.
                    104. Le droit ne peut pas être appliqué mécaniquement ; le travail sans
                 fin que mènent juristes et magistrats revient, me semble-t-il — et je me
                 permets ici de paraphraser Isaiah Berlin 90 —, à nager à contre-courant, et
                     88 Voir N. J. Udombana, « The Ghost of Berlin Still Haunts Africa ! The ICJ Judgment

                 on the Land and Maritime Boundary Dispute between Cameroon and Nigeria », African
                 Yearbook of International Law, vol. 10 (2003), p. 13‑61. La conférence proprement dite
                 s’est tenue du 15 novembre 1884 au 26 février 1885.
                     89 Voir notamment S. Tägil, « The Study of Boundaries and Boundary Disputes », dans

                 C. G. Widstrand (dir. publ.), African Boundary Problems, Uppsala, Scandinavian Institute
                 of African Studies, 1969, p. 22‑32 ; A. Allott, « Boundaries and the Law in Africa », dans
                 ibid., p. 9‑21 ; A. C. McEwen, International Boundaries of East Africa, Oxford, Clarendon
                 Press, 1971, p. 21‑27 et 285‑290 ; et voir la monographie (de 1962) bien connue de l’ingé-
                 nieur agronome René Dumont, L’Afrique noire est mal partie, Paris, Seuil, 2012 (rééd.),
                 p. 7‑264, et d’autres ouvrages.
                     90 I. Berlin, Against the Current — Essays in the History of Ideas, New York, Viking

                 Press, 1980 (rééd.), p. 1‑355.

                                                                                                        92




6 CIJ1042.indb 221                                                                                            8/04/14 08:34

                           différend frontalier (op. ind. cançado trindade)               133

                 l’on ne saurait envisager les frontières en ignorant ou en sous-estimant le
                 facteur humain. Après tout, d’un point de vue historique ou temporel, les
                 populations nomades et semi-nomades, comme les populations séden-
                 taires, ont largement devancé l’émergence des Etats dans le jus gentium
                 classique. Ce droit des nations (ou droit des gens) ne se réduit pas au
                 cosmos interétatique des plaideurs du formidable petit monde du Palais
                 de la Paix de La Haye, et des juristes « spécialistes » du contentieux inter­
                 étatique et de ses particularités.
                     105. Il reste que les Etats ne sont pas des entités pérennes, pas même
                 dans l’histoire du droit des nations. Les Etats ont été conçus, et ont pris
                 forme, progressivement, dans le but de prendre soin des êtres humains
                 relevant de leurs juridictions respectives et de parvenir à réaliser le bien
                 commun. Ils ont des finalités humaines. Bien au-delà de la souveraineté
                 de l’Etat, l’enseignement fondamental qui peut être retiré de la présente
                 affaire touche, selon moi, à la solidarité humaine et, parallèlement, à la
                 nécessaire sécurité juridique des frontières. Ces notions sont dans le droit-
                 fil de la sociabilité découlant de la recta ratio qui constitue le fondement
                 du jus gentium. Cette « droite raison » était particulièrement présente dans
                 l’esprit des « pères fondateurs » du droit des nations, et continue à réson-
                 ner aujourd’hui dans la conscience humaine.

                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                           93




6 CIJ1042.indb 223                                                                               8/04/14 08:34

